



Exhibit 10.1
 




                                                    
CREDIT, SECURITY AND GUARANTY AGREEMENT,
dated as of September 1, 2016,
by and among


ALPHATEC HOLDINGS, INC.
and
ALPHATEC SPINE, INC.,
each as a Borrower, and collectively as Borrowers,
the other Credit Parties party hereto,
and
GLOBUS MEDICAL, INC.,
as Lender
                                                    







--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
Page


Article 1 - DEFINITIONS
1


Section 1.1
Certain Defined Terms
16


Section 1.2
Accounting Terms and Determinations
17


Section 1.3
Other Definitional and Interpretive Provisions
17


Section 1.4
Time is of the Essence
17


ARTICLE 2 - LOANS
17


Section 2.1
Term Loans
17


Section 2.2
Interest, Interest Calculations and Certain Fees
21


Section 2.3
Notes
21


Section 2.4
[Reserved]
22


Section 2.5
[Reserved]
22


Section 2.6
General Provisions Regarding Payment; Loan Account
22


Section 2.7
Maximum Interest
22


Section 2.8
Taxes; Capital Adequacy
23


Section 2.9
Appointment of Borrower Representative
26


Section 2.10
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation
27


Section 2.11
[Reserved]
29


Section 2.12
Termination; Restriction on Termination
29


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
29


Section 3.1
Existence and Power
29


Section 3.2
Organization and Governmental Authorization; No Contravention
30


Section 3.3
Binding Effect
30


Section 3.4
Capitalization
30


Section 3.5
Financial Information
30


Section 3.6
Litigation
30


Section 3.7
Ownership of Property
30


Section 3.8
No Default
31


Section 3.9
Labor Matters
31


Section 3.10
Regulated Entities
31


Section 3.11
Margin Regulations
31


Section 3.12
Compliance With Laws; Anti-Terrorism Laws
31


Section 3.13
Taxes
31


Section 3.14
Compliance with ERISA
32


Section 3.15
Consummation of Operative Documents; Brokers
32


Section 3.16
Related Transactions
32


Section 3.17
Material Contracts
33


Section 3.18
Compliance with Environmental Requirements; No Hazardous Materials
33


Section 3.19
Intellectual Property
33


Section 3.20
Solvency
34


Section 3.21
Full Disclosure
34


Section 3.22
Interest Rate
34


Section 3.23
Subsidiaries
34


ARTICLE 4 - AFFIRMATIVE COVENANTS
34








--------------------------------------------------------------------------------





Section 4.1
Financial Statements and Other Reports
34


Section 4.2
Payment and Performance of Obligations
35


Section 4.3
Maintenance of Existence
35


Section 4.4
Maintenance of Property; Insurance
35


Section 4.5
Compliance with Laws and Material Contracts
36


Section 4.6
Inspection of Property; Books and Records
36


Section 4.7
Use of Proceeds
36


Section 4.8
Estoppel Certificates
36


Section 4.9
Notices of Litigation and Defaults
37


Section 4.10
Hazardous Materials; Remediation
37


Section 4.11
Further Assurances
37


Section 4.12
Power of Attorney
39


ARTICLE 5 - NEGATIVE COVENANTS
39


Section 5.1
Debt; Contingent Obligations
39


Section 5.2
Liens
39


Section 5.3
Restricted Distributions
39


Section 5.4
Restrictive Agreements
39


Section 5.5
Payments and Modifications of Subordinated Debt
40


Section 5.6
Consolidations, Mergers and Sales of Assets; Change in Control
40


Section 5.7
Purchase of Assets, Investments
40


Section 5.8
Transactions with Affiliates
40


Section 5.9
Modification of Organizational Documents
40


Section 5.10
Modification of Certain Agreements
41


Section 5.11
Conduct of Business
41


Section 5.12
Lease Payments
41


Section 5.13
Limitation on Sale and Leaseback Transactions
41


Section 5.14
Compliance with Anti-Terrorism Laws
41


Section 5.15
Orthotec Litigation
41


ARTICLE 6 - FINANCIAL COVENANT
42


Section 6.1
Additional Defined Terms
42


Section 6.2
Liquidity
42


Section 6.3
Fixed Charge Coverage Ratio
42


Section 6.4
Evidence of Compliance
42


ARTICLE 7 - CONDITIONS
43


Section 7.1
Conditions to Closing
43


Section 7.2
Conditions to Each Loan
43


Section 7.3
Searches
43


Section 7.4
Post-Closing Requirements
44


ARTICLE 8 - REGULATORY MATTERS
44


Section 8.1
Healthcare Permits
44


Section 8.2
FDA Regulatory Matters.
44


ARTICLE 9 - SECURITY AGREEMENT
46


Section 9.1
Generally
46


Section 9.2
Representations and Warranties and Covenants Relating to Collateral
47


ARTICLE 10 - EVENTS OF DEFAULT
49


Section 10.1
Events of Default
49








--------------------------------------------------------------------------------





Section 10.2
Acceleration and Suspension or Termination of Term Loan Commitment
51


Section 10.3
UCC Remedies
51


Section 10.4
[Reserved]
53


Section 10.5
Default Rate of Interest
53


Section 10.6
Setoff Rights
53


Section 10.7
Application of Proceeds
53


Section 10.8
Waivers
54


Section 10.9
Injunctive Relief
55


Section 10.10
Marshalling; Payments Set Aside
55


ARTICLE 11 - [RESERVED]
56


ARTICLE 12 - MISCELLANEOUS
56


Section 12.1
Survival
56


Section 12.2
No Waivers
56


Section 12.3
Notices
56


Section 12.4
Severability
57


Section 12.5
Headings
57


Section 12.6
Confidentiality
57


Section 12.7
Waiver of Consequential and Other Damages
57


Section 12.8
GOVERNING LAW; SUBMISSION TO JURISDICTION
58


Section 12.9
WAIVER OF JURY TRIAL
58


Section 12.10
Publication; Advertisement
58


Section 12.11
Counterparts; Integration
59


Section 12.12
No Strict Construction
59


Section 12.13
Lender Approvals
59


Section 12.14
Expenses; Indemnity
59


Section 12.15
Payments.
61


Section 12.16
Reinstatement
61


Section 12.17
Successors and Assigns
61


Section 12.18
USA PATRIOT Act Notification
61


Section 12.19
Right to Perform, Preserve and Protect
62


ARTICLE 13 - GUARANTY
62


Section 13.1
Guaranty
62


Section 13.2
Payment of Amounts Owed
62


Section 13.3
Certain Waivers by Guarantor
62


Section 13.4
Guarantor’s Obligations Not Affected by Modifications of Financing Documents
64


Section 13.5
Reinstatement; Deficiency
64


Section 13.6
Subordination of Borrowers’ Obligations to Guarantors; Claims in Bankruptcy
65


Section 13.7
Maximum Liability
65


Section 13.8
Guarantor’s Investigation
65


Section 13.9
Termination
66










--------------------------------------------------------------------------------





CREDIT, SECURITY AND GUARANTY AGREEMENT
THIS CREDIT, SECURITY AND GUARANTY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of September 1, 2016, by and among ALPHATEC HOLDINGS, INC., a
Delaware corporation, ALPHATEC SPINE, INC., a California corporation, and each
additional borrower that may hereafter be added to this Agreement (each
individually as a “Borrower”, and collectively as “Borrowers”), the other Credit
Parties listed on the signature pages hereof, and GLOBUS MEDICAL, INC., a
Delaware corporation, individually as Lender.
RECITALS
WHEREAS, in connection with the continued working capital and other needs of
Borrowers and the other Credit Parties, Borrowers and the other Credit Parties
have requested, among other things, that Lender make available to Borrowers a
new term loan facility in the original principal amount of Thirty Million
Dollars ($30,000,000); and
WHEREAS, Lender has agreed to the request of Borrowers and the other Credit
Parties on the terms and conditions set forth herein and in the other Financing
Documents.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1 - DEFINITIONS
Section 1.1    Certain Defined Terms. The following terms have the following
meanings:
“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Lender has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2 and/or (b)  pursuant to
either Section 10.1(e) and/or Section 10.1(f).
“Additional Term Loan Tranche” has the meaning set forth in Section 2.1(a).
“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to Lender, Lender’s) officers or directors (or Persons
functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Affiliated Financing Documents” means any credit, loan, letter of credit or
related documents which are, by their terms and by the terms of this Agreement,
cross-defaulted with the Financing Documents, and for which a Credit Party
hereunder is liable or contingently liable for payment or as security for which
a Credit Party hereunder has pledged, assigned or subjected any assets to
Lender.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
“Applicable Margin” means, (a) from the Closing Date through and including
September 1, 2018, eight percent (8.00%) and (b) thereafter, thirteen percent
(13.00%).
“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Lender in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the





--------------------------------------------------------------------------------





London interbank market on or about 11:00 a.m. (Eastern time) two (2) Business
Days prior to the commencement of such Interest Period, for a term comparable to
such Interest Period, which determination shall be conclusive in the absence of
manifest error.
“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Lender may, upon prior written notice to Borrower Representative, choose a
reasonably comparable index or source to use as the basis for the Base Rate.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, (d) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224, or (e) that is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list or is named as a “listed person” or
“listed entity” on other lists made under any Anti-Terrorism Law.
“Borrower” and “Borrowers” mean the entities described in the first paragraph of
this Agreement and each of their successors and permitted assigns.
“Borrower Representative” means Holdings, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9.
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower; or
(b) Holdings ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries; or (c) any “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.
“Closing Date” means the date of this Agreement.
“Closing Date Term Loan Tranche” has the meaning set forth in Section 2.1(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Lender
pursuant to this Agreement and the Security Documents, including, without
limitation, all of the property described in Schedule 9.1 hereto.
“Commitment Annex” means Annex A to this Agreement.
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrowers, appropriately completed and substantially in the form of
Exhibit B hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Holdings (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing;





--------------------------------------------------------------------------------





(c) [reserved]; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for any obligations of another Person pursuant to any Guarantee or pursuant
to any agreement to purchase, repurchase or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.
“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Credit Party to Lender, in form and substance satisfactory
to Lender, as amended and in effect from time to time.
“Credit Exposure” means, at any time, any portion of the Term Loan Commitment
that remains outstanding; provided, however, that no Credit Exposure shall be
deemed to exist solely due to the existence of contingent indemnification
liability, absent the assertion of a claim, or the known existence of a claim
reasonably likely to be asserted, with respect thereto.
“Credit Party” means any Guarantor hereunder or under any other Guarantee of the
Obligations or any part thereof, any Borrower and any other Person (other than
Lender), whether now existing or hereafter acquired or formed, that becomes
obligated as a borrower, guarantor, surety, indemnitor, pledgor, assignor or
other obligor under any Financing Document and “Credit Parties” means all such
Persons, collectively; provided that no Subsidiary of Holdings as of the Closing
Date incorporated or organized under the laws of any jurisdiction other than the
United States or any other political subdivision thereof shall be required to
become a Credit Party.
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business. Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Term Loans.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
“Dollars” or “$” means the lawful currency of the United States.
“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.





--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
“Event of Default” has the meaning set forth in Section 10.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Term Loan Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Term Loan Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.8, amounts with respect
to such Taxes were payable either to such Lender's assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section 2.8(d) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
(and related governmental directives or implementing legislation) entered into
with respect thereto.
“FDA” means the U.S. Food and Drug Administration.
“Financing Documents” means this Agreement, any Note, the Security Documents,
any subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other certificates, documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.
“Fiscal Quarter” means each three fiscal month period ending on March 31, June
30, September 30 or December 31.
“Foreign Lender” has the meaning set forth in Section 2.8(d)(ii).
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, which are applicable
to the circumstances as of the date of determination.
“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.





--------------------------------------------------------------------------------





“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, this Agreement as a Guarantor or any Guarantee of
any portion of the Obligations; provided that no Subsidiary of Holdings as of
the Closing Date incorporated or organized under the laws of any jurisdiction
other than the United States or any other political subdivision thereof shall be
required to become a Guarantor. As of the Closing Date, each of the Persons
listed on Exhibit A attached hereto and made a part hereof are Guarantors.
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCBs”), flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.
“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale, distribution procurement, development,
manufacture, production, analysis, dispensing, importation, exportation, use,
handling, quality, or promotion of any drug, medical device, food, dietary
supplement, or other product (including, without limitation, any ingredient or
component of the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act and similar state and foreign laws, controlled
substances laws, pharmacy laws, or consumer product safety laws, and all Laws
pertaining to patient healthcare, patient healthcare information, rate setting,
equipment, personnel, operating policies, fee splitting, or the like, as such
Laws may be amended from time to time.
“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under
Healthcare Laws applicable to the business of any Borrower or any of its
Subsidiaries, and/or (b) issued or required under Healthcare Laws applicable to
the ownership or operation of any business location of a Borrower.
“Healthpoint” has the meaning set forth in Section 5.15.
“Holdings” means Alphatec Holdings, Inc., a Delaware corporation.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Instrument” means “instrument”, as defined in Article 9 of the UCC.
“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.





--------------------------------------------------------------------------------






“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.
“Lender” means Globus Medical, Inc., a Delaware corporation.
“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a)  one and one-half percent (1.5%), and (b) the rate determined by
Lender (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
“Loan Account” has the meaning set forth in Section 2.6(b).
“Loan(s)” means the Term Loans and every advance under the Term Loan, or any
combination of the foregoing, as the context may require. All references herein
to the “making” of a Loan or words of similar import shall mean the making of
any advance in respect of a Term Loan.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Lender under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (iii) the
legality, validity or enforceability of any Financing Document, (iv) the
existence, perfection or priority of any security interest granted in any
Financing Document, (v) the value of any material Collateral, or (vi) the use or
scope of any Healthcare Permits.
“Material Contracts” has the meaning set forth in Section 3.17.
“Maximum Lawful Rate” has the meaning set forth in Section 2.7.
“MidCap” means, collectively, MidCap Financial, LLC, MidCap Funding IV, LLC, and
their permitted successors and assigns as “Lenders” or as “Agent” under the
MidCap Facility Agreement.
“MidCap Debt” means Debt incurred pursuant to and in accordance with the terms
of the MidCap Facility Agreement or any partial or complete refinancing or
replacement thereof in a principal amount not to exceed $[***].
“MidCap Facility Agreement” means: (a) that certain Amended and Restated Credit,
Security and Guaranty Agreement, dated as of August 30, 2013, as amended prior
to and as of the date hereof, among Holdings, MidCap and the other parties party
thereto and without giving effect to any further amendment, supplement,
restatement or other modification thereto other than those made in accordance
with the terms of this Agreement and (b) the ancillary agreements and documents,
other than any warrants issued in connection therewith, entered into by
Holdings, the other parties party thereto and MidCap in connection therewith, in
each case, true and complete copies of which have been provided to Lender.
“MidCap Intercreditor Agreement” means that certain Intercreditor Agreement
between Lender and any agent or lender with respect to the MidCap Debt, as the
same may be amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms thereof.
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





“Note” has the meaning set forth in Section 2.3.
“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operative Documents” means the Financing Documents, MidCap Facility Agreement,
Subordinated Debt Documents, and any documents effecting any purchase or sale or
other transaction that is closing contemporaneously with the closing of the
financing under this Agreement on the Closing Date.
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.
“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).
“Orthotec Litigation” means litigation matters in connection with, arising from,
or related to Orthotec, LLC for which the Borrowers or their Subsidiaries face
potential exposure (monetary or otherwise).
“Orthotec Forbearance Agreement” has the meaning set forth in Section 5.15.
“Orthotec Settlement Agreement” has the meaning set forth in Section 5.15.
“Orthotec Settlement Payments” means, collectively, all amounts paid or
transferred (including cash, cash equivalents, assets and/or services) on or
after the date hereof by or on behalf of the Credit Parties and/or their
respective Subsidiaries in connection with any Orthotec, LLC matter (including
the Orthotec Litigation).
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Loan or Financing Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“OUS Disposition” means the transactions contemplated by the OUS Purchase
Agreement.
“OUS Purchase Agreement” means that certain Purchase and Sale Agreement, dated
as of July 25, 2016, by and among Globus Medical Ireland, Ltd. and Alphatec
Holdings, Inc.
“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Credit Party to Lender, in form and substance satisfactory to
Lender, as amended and in effect from time to time.
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Lender under the
Financing Documents shall be made, or such other account as Lender shall from
time to time specify by notice to Borrower Representative.
“Payment Notification” means a written notification substantially in the form of
Exhibit E hereto.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.
“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
and (c) the non-exclusive license of patent rights granted to third parties in
the Ordinary Course of Business for fair value consideration that does not
result in a legal transfer of title to the licensed property.
“Permitted Contest” means, with respect to any Tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any Governmental Authority or other third party, a contest maintained in good
faith by appropriate proceedings promptly instituted and diligently conducted
and with respect to which such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made on the books
and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Lender’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Lender of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) [reserved]; and (f) upon a
final determination of such contest, Borrowers and its Subsidiaries shall
promptly comply with the requirements thereof.
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $[***] in the aggregate at any time
outstanding; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Lender mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; and
(g) other Contingent Obligations not permitted by clauses (a) through (f) above,
not to exceed $[***] in the aggregate at any time outstanding.
“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Lender
under this Agreement and the other Financing Documents; (b) Debt incurred as a
result of endorsing negotiable instruments received in the Ordinary Course of
Business; (c) purchase money Debt (other than purchase money Debt existing on
the date of this Agreement and described on Schedule 5.1) not to exceed $[***]
at any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) the MidCap Debt; (f) Debt in the form of
insurance premiums financed through the applicable insurance company; (g) trade
accounts payable arising and paid on a timely basis and in the Ordinary Course
of Business; (h) Subordinated Debt; and (i) Permitted Intercompany Advances.
“Permitted Distributions” means: (a) dividends or other distributions by any
Subsidiary of any Borrower to such parent Borrower; and (b) any repayments of or
debt service on any Permitted Intercompany Advances described in clause (a), (b)
or (d) of the definition thereof.
“Permitted Intercompany Advances” means loans, guarantees or other Investments
made by (a) a Credit Party to another Credit Party, (b) a Subsidiary of Holdings
that is not a Credit Party to another Subsidiary of Holdings that is not a
Credit Party, (c) a Subsidiary of Holdings that is not a Credit Party to a
Credit Party so long as such loan, guaranty or other Investment is subordinated
in right of payment to the Obligations on terms and conditions acceptable to
Lender, and (d) a Credit Party to a Subsidiary of Holdings that is not a Credit
Party so long as the aggregate amount of all such loans, guarantees and
Investments outstanding under this clause (d) does not exceed $[***] (or such
greater amount as Agent may agree in its reasonable discretion) per individual
transaction, or $[***] in the aggregate.
“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, but the
aggregate of all such loans outstanding may not


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





exceed $[***] at any time; (e) Investments (including debt obligations) received
in connection with the bankruptcy or reorganization of customers or suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers or suppliers arising in the Ordinary Course of Business;
(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business, provided, however, that this subpart (f) shall
not apply to Investments of Borrowers in any Subsidiary; (g) Investments
consisting of deposit accounts; (h) Investments by any Borrower in any other
Borrower made in compliance with Section 4.11(c); (i) Investments constituting
Permitted Intercompany Advances; (j) Investments consisting of accounts
receivables from Affiliates resulting from the sale of inventory to such
Affiliates in the Ordinary Course of Business, so long as such sales are
otherwise permitted pursuant to clause (y) of Section 5.8; (k) other Investments
in an amount not exceeding $[***] in the aggregate and (l) “Permitted
Investments” as defined in the MidCap Facility Agreement.
“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral arising
in the Ordinary Course of Business with respect to obligations which are not
due, or which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;
(e) attachments, appeal bonds, judgments and other similar Liens on Collateral,
for sums not exceeding $[***] in the aggregate arising in connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest; (f) [reserved]; (g) Liens and encumbrances in favor of Lender
under the Financing Documents; (h) Liens on Collateral existing on the date
hereof and set forth on Schedule 5.2; (i) any Lien on any equipment securing
Debt permitted under subpart (c) of the definition of Permitted Debt, provided,
however, that such Lien attaches concurrently with or within twenty (20) days
after the acquisition thereof; (j) [reserved], (k) Liens and encumbrances in
favor of the holders of the Affiliated Financing Documents and (l) Liens and
encumbrances securing the MidCap Debt.
“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Lender within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of Lender and fully disclosed to Lender within thirty (30) days after
such amendments or modifications have become effective.
“Permitted Transfers” means, with respect to Holdings only, the collective
reference to one or more transfers, via a sale and not by pledge or
hypothecation, which, in the aggregate during the term of this Agreement, result
in a transfer of legal or beneficial ownership or control of up to 20% of the
direct or indirect ownership or voting interests in the Borrowers or any
Guarantor to a Person, (a) that is purchasing such ownership interest in a
public offering registered with the SEC, or (b) other than a Blocked Person,
that is (i) a venture capital investor so long as Borrowers have given Lender at
least fifteen (15) days prior written notice of the identity of the assignees,
together with such information as Lender shall deem necessary to confirm that
such assignee is not a Blocked Person or (ii) at the time of such transfer,
already a holder of direct or indirect ownership or voting interests in the
Borrowers.
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
“Pledge Agreement” means that certain Pledge Agreement, dated as of the Closing
Date, by Holdings in favor of Lender, as amended, restated, modified or
otherwise supplemented from time to time.
“Promissory Note” means any promissory note (as such term is defined in the UCC)
which evidences any loan, guarantee or other Investment described in clause (d)
of the definition of Permitted Intercompany Advances.
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Lender.
“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





or other fees or compensation to any Person holding an equity interest in a
Borrower or a Subsidiary of a Borrower (other than (i) payments of salaries and
other employee benefits to individuals, (ii) directors fees, (iii) advances and
reimbursements to employees or directors, all in the Ordinary Course of Business
and (iv) the issuance of stock options or restricted stock to employees and
board members so long as such Borrower or Subsidiary, as applicable, is not
required to redeem any such stock before the Termination Date), an Affiliate of
a Borrower or an Affiliate of any Subsidiary of a Borrower, (d) any lease or
rental payments to an Affiliate or Subsidiary of a Borrower, or (e) repayments
of or debt service on loans or other indebtedness held by any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower, an Affiliate of a
Borrower or an Affiliate of any Subsidiary of a Borrower unless permitted under
and made pursuant to a Subordination Agreement applicable to such loans or other
Debt.

“Revolving Loan Availability” has the meaning set forth in the MidCap Facility
Agreement (or in any replacement revolving loan facility entered into by
Borrowers).
“SEC” means the United States Securities and Exchange Commission.
“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.
“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Lender, among Lender, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Lender shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.
“Security Document” means this Agreement, any Securities Account Control
Agreement, any Patent Security Agreement, any Trademark Security Agreement, any
Copyright Security Agreement, the Pledge Agreement and any other agreement,
certificate, document or instrument executed concurrently herewith or at any
time hereafter pursuant to which one or more Credit Parties or any other Person
either (a) Guarantees payment or performance of all or any portion of the
Obligations, and/or (b) provides, as security for all or any portion of the
Obligations, a Lien on any of its assets in favor of Lender for its own benefit,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.
“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.
“Spine” means Alphatec Spine, Inc., a California corporation.
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Lender,
all of which documents must be in form and substance acceptable to Lender in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.
“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Lender in its sole discretion. As of the
Closing Date, there are no Subordinated Debt Documents.
“Subordination Agreement” means each agreement between Lender and another
creditor of Borrowers, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Debt owing from any Borrower(s) and/or the Liens securing
such Debt granted by any Borrower(s) to such creditor are subordinated in any
way to the Obligations and the Liens created under the Security Documents, the
terms and provisions of such Subordination Agreements to have been agreed to by
and be acceptable to Lender in the exercise of its sole discretion.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.
“Supply Agreement” means that certain Product Manufacture and Supply Agreement,
dated as of September 1, 2016, by and between Alphatec Holdings, Inc. and Globus
Medical Ireland, Ltd.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning set forth in Section 2.1(a).
“Term Loan Borrowing” means a borrowing of a Term Loan.
“Term Loan Commitment” means Thirty Million Dollars ($30,000,000.00).
“Termination Date” means the earlier to occur of (a) September 1, 2021, (b) any
date on which Lender accelerates the maturity of the Term Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.
“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Credit Party to Lender, in form and substance satisfactory
to the Lender, as amended and in effect from time to time.
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.8(d).
Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Lender on or prior to the Closing Date. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Financing Document, and either Borrowers
or Lender shall so request, Lender and Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Lender); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and
(b) Borrowers shall provide to Lender financial statements and other documents
required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.
Section 1.3    Other Definitional and Interpretive Provisions. References in
this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules”
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided. Any term defined herein may be
used in the singular or plural. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation”. Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All references herein to times of day shall be references
to daylight or standard time, as applicable.
Section 1.4    Time is of the Essence. Time is of the essence in each Borrower’s
and each other Credit Party’s performance under this Agreement and all other
Financing Documents.





--------------------------------------------------------------------------------





Section 1.5     Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the terms of this Agreement and the exercise of any right or remedy by
Lender hereunder or under any Financing Document with respect to the liens and
security interest granted Lender pursuant to this Agreement, is subject to the
provisions of the MidCap Intercreditor Agreement. In the event of any conflict
between the terms of the MidCap Intercreditor Agreement and this Agreement with
respect to the exercise of rights and remedies or the priority of the security
interests granted to the Agent herein, the terms of the MidCap Intercreditor
Agreement shall govern and control.
ARTICLE 2 - LOANS
Section 2.1    Term Loans.
(a)Term Loan Amounts. On the terms and subject to the conditions set forth
herein, Lender hereby agrees to make to Borrowers a term loan in an aggregate
original principal amount equal to the Term Loan Commitment (“Term Loan”). No
Borrower shall have any right to reborrow any portion of the Term Loan that is
repaid or prepaid from time to time. The Term Loan shall be available in three
(3) tranches. The first tranche (the “Closing Date Term Loan Tranche”) in an
amount equal to Twenty Five Million Dollars ($25,000,000.00) shall be advanced
on the Closing Date. The second and third tranches, which shall be in aggregate
amounts determined by the Borrowers, may be advanced in up to two additional
draws as requested by Borrowers at any time prior to December 31, 2017 (each, an
“Additional Term Loan Tranche” and collectively, the “Additional Term Loan
Tranches”); provided that (i) each Additional Term Loan Tranche shall be in an
aggregate amount of no less than Two Million Dollars ($2,000,000.00) and (ii)
the Borrower Representative shall provide at least 30 days’ (or such shorter
period as Lender may agree in its sole discretion) prior notice to Lender of any
requested funding of any Additional Term Loan Tranche.
(b)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.
(i)There shall become due and payable, and Borrowers shall repay the Closing
Date Term Loan Tranche through, scheduled payments as set forth on Schedule 2.1
attached hereto. Notwithstanding the payment schedule set forth above, the
outstanding principal amount of the Closing Date Term Loan Tranche shall become
immediately due and payable in full on the Termination Date. Upon the making of
the Additional Term Loan Tranches, each scheduled payment commencing with the
later of (x) first full Fiscal Quarter after the date that such Additional Term
Loan Tranche is funded hereunder and (y) the first scheduled payment set forth
on Schedule 2.1 attached hereto shall be increased by an amount equal to 3.3% of
the original principal amount of such Additional Term Loan Tranche advanced to
Borrowers; provided, further that the outstanding principal balance of the
Additional Term Loan Tranche shall be repayable in full on the Termination Date.
(ii)Subject to the provisions of the MidCap Intercreditor Agreement, there shall
become due and payable and Borrowers shall prepay the Term Loan in the following
amounts and at the following times:
(A)Unless Lender shall otherwise consent in writing, on the date on which any
Credit Party (or Lender as loss payee or assignee) receives any casualty
proceeds in excess of $25,000 with respect to assets upon which Lender
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Lender shall elect to apply to the Obligations;
(B)an amount equal to any interest that is deemed to be in excess of the Maximum
Lawful Rate (as defined below) and is required to be applied to the reduction of
the principal balance of the Term Loans by Lender as provided for in
Section 2.7;
(C)unless Lender shall otherwise consent in writing, upon receipt by any Credit
Party of the proceeds of any Asset Disposition (other than Permitted Asset
Dispositions), an amount equal to one hundred percent (100%) of the net cash
proceeds of such Asset Disposition (net of out-of-pocket expenses and repayment
of secured debt permitted under clause (c) of the definition of Permitted Debt
and encumbering such asset), or such lesser portion as Lender shall elect to
apply to the Obligations; and
(D)unless Lender shall otherwise consent in writing, upon receipt by any Credit
Party of any extraordinary receipts or the proceeds from the incurrence of Debt
(other than Permitted Debt) or issuance and sale of any Debt or equity
securities, an amount equal to one hundred percent (100%) of such extraordinary
receipts, or such lesser portion as Lender shall elect to apply to the
Obligations.





--------------------------------------------------------------------------------





Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $250,000 (other than with
respect to Inventory and any real property, unless Lender shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Lender a reinvestment plan detailing such
replacement or repair acceptable to Lender in its reasonable discretion and
(y) such proceeds are deposited into an account with Lender promptly upon
receipt by such Borrower; and (2) proceeds of personal property asset
dispositions (other than Permitted Asset Dispositions) may be used by Borrowers
within one hundred eighty (180) days from the receipt of such proceeds to
purchase new or replacement assets of comparable value, provided, however, that
such proceeds are deposited into an account with Lender promptly upon receipt by
such Borrower. All sums held by Lender pending reinvestment as described in
subsections (1) and (2) above shall be deemed additional collateral for the
Obligations and such sums may be commingled with the general funds of Lender.
(iii)Borrowers may from time to time, with at least two (2) Business Days prior
delivery to Lender of an appropriately completed Payment Notification, prepay
the Term Loan in whole or in part; provided, however, that each such prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of $25,000
and shall be accompanied by any prepayment fees required hereunder.
(c)All Prepayments. Except as this Agreement may specifically provide otherwise,
all prepayments of the Term Loan shall be applied by Lender to the Obligations
in inverse order of maturity. The monthly payments required under Schedule 2.1
shall continue in the same amount (for so long as the Term Loan and/or (if
applicable) any advance thereunder shall remain outstanding) notwithstanding any
partial prepayment, whether mandatory or optional, of the Term Loan.
(d)LIBOR Rate.
(i)Except as provided in subsection (iii) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
(ii)The LIBOR Rate may be adjusted by Lender on a prospective basis to take into
account any additional or increased costs to Lender of maintaining or obtaining
any eurodollar deposits or increased costs, in each case, due to changes in
applicable Law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in Tax laws that would subject any Lender to
any Taxes (other than Indemnified Taxes, Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, Lender shall give Borrowers
notice of such a determination and adjustment and, upon its receipt of notice
from Lender, Borrowers may, by notice to Lender (I) require Lender to furnish to
Borrowers a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (II) repay the Term
Loans bearing interest based upon the LIBOR Rate with respect to which such
adjustment is made.
(iii)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Lender, make it unlawful or impractical for Lender to maintain Loans
bearing interest based upon the LIBOR Rate or to continue such maintaining, or
to determine or charge interest rates at the LIBOR Rate, Lender shall give
notice of such changed circumstances to Borrowers, (I) in the case of the pro
rata share of the Term Loan held by Lender and then outstanding, the date
specified in Lender’s notice shall be deemed to be the last day of the Interest
Period of such portion of the Term Loan, and interest upon such portion
thereafter shall accrue interest at the Base Rate plus the Applicable Margin,
and (II) such portion of the Term Loan shall continue to accrue interest at the
Base Rate plus the Applicable Margin until Lender determines that it would no
longer be unlawful or impractical to maintain such Term Loan at the LIBOR Rate.





--------------------------------------------------------------------------------





(iv)Anything to the contrary contained herein notwithstanding, Lender is not
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues based on the LIBOR Rate.
Section 2.2    Interest, Interest Calculations and Certain Fees.
(a)Interest. From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin. Interest on the Term Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise. Interest on all
other Obligations shall be payable upon demand. For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Term Loan shall be subject to a six (6) Business Day clearance period and all
interest accruing on such funds during such clearance period shall accrue for
the benefit of Lender.
(b)[Reserved].
(c)[Reserved].
(d)Audit Fees. Borrowers shall pay to Lender all reasonable fees and expenses in
connection with audits and inspections of Borrowers’ books and records, audits,
valuations or appraisals of the Collateral, audits of Borrowers’ compliance with
applicable Laws and such other matters as Lender shall deem appropriate, which
shall be due and payable on the first Business Day of the month following the
date of issuance by Lender of a written request for payment thereof to
Borrowers.
(e)Wire Fees. Borrowers shall pay to Lender on written demand, fees incurred for
incoming and outgoing wires made for the account of Borrowers, which such fees
will be in an amount equal to the expenses incurred by Lender in making any such
wire.
(f)Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Lender, promptly shall pay to Lender as additional
compensation to Lender in administering the Obligations, an amount equal to five
percent (5.0%) of each delinquent payment.
(g)Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Term Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.
Section 2.3    Notes. The Term Loans made by Lender shall be evidenced by a
promissory note executed by Borrowers on a joint and several basis (a “Note”) in
an original principal amount equal to the Term Loan Commitment.
Section 2.4    [Reserved].
Section 2.5    [Reserved].
Section 2.6    General Provisions Regarding Payment; Loan Account.
(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Lender on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Lender on the next succeeding Business Day. In
the absence of receipt by Lender of a written designation by Borrower
Representative, at least two (2) Business Days prior to such prepayment, that
such prepayment is to be applied to a Term Loan, Borrowers hereby authorize and
direct Lender, subject to the provisions of Section 10.7 hereof, to apply such
prepayment against all outstanding Term Loans in accordance with the provisions
of Section 2.1(c); provided, however, that if Lender at any time determines that
payments received by Lender were in respect of a mandatory prepayment event,
Lender shall apply such payments in accordance with the provisions of Section
2.1(b) and shall be fully authorized by Borrowers and Lender to make
corresponding Loan Account reversals in respect thereof.





--------------------------------------------------------------------------------





(b)Lender shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by Lender hereunder or under
any other Financing Document, and all payments thereon made by each Borrower.
All entries in the Loan Account shall be made in accordance with Lender’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded in Lender’s books and records at any time shall be
conclusive and binding evidence of the amounts due and owing to Lender by each
Borrower absent manifest error; provided, however, that any failure to so record
or any error in so recording shall not limit or otherwise affect any Borrower’s
duty to pay all amounts owing hereunder or under any other Financing Document.
Lender shall endeavor to provide Borrowers with a monthly statement regarding
the Loan Account (but Lender shall not have any liability if Lender shall fail
to provide any such statement). Unless any Borrower notifies Lender of any
objection to any such statement (specifically describing the basis for such
objection) within ninety (90) days after the date of receipt thereof, it shall
be deemed final, binding and conclusive upon Borrowers in all respects as to all
matters reflected therein.
Section 2.7    Maximum Interest. In no event shall the interest charged with
respect to the Term Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by Lender exceed the amount
which it could lawfully have received had the interest been calculated for the
full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior
sentence, Lender has received interest hereunder in excess of the Maximum Lawful
Rate, such excess amount shall be applied to the reduction of the principal
balance of the Term Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to Lender,
such interest shall be calculated at a daily rate equal to the Maximum Lawful
Rate divided by the number of days in the year in which such calculation is
made.
Section 2.8    Taxes; Capital Adequacy.
(a)Any and all payments by or on account of any obligation of any Credit Party
under any Financing Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Credit Parties) requires the
deduction or withholding of any Tax from any such payment by a Credit Party,
then the applicable Credit Party shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made. For purposes of this Section 2.8, the term “applicable law” includes
FATCA.
(b)The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.
(c)The Credit Parties shall jointly and severally indemnify each Lender, within
thirty (30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.8) payable or paid by such Lender or
required to be withheld or deducted from a payment to such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender shall be conclusive absent
manifest error.
(d)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Document shall deliver to
the Borrowers, at the time or times reasonably requested by the Borrowers, such
properly completed and executed documentation reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrowers, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrowers as will enable the Borrowers to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission





--------------------------------------------------------------------------------





of such documentation (other than such documentation set forth in
Section 2.8(d)(i), (ii) and (iv) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing:
(i)any Lender that is a U.S. Person shall deliver to the Borrowers on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(ii)any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrowers (in such number
of copies as shall be requested by the Borrowers) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers), whichever of
the following is applicable:
(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Financing Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)executed copies of IRS Form W-8ECI;
(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN; or
(D)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-2 or Exhibit C-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;
(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers (in such number of copies as shall be requested by the
Borrowers) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers, executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers to
determine the withholding or deduction required to be made; and
(iv)if a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers at the time or times prescribed by law and at
such time or times reasonably requested by the Borrowers such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers as may be necessary for the Borrowers to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(v)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers in writing of its legal
inability to do so.





--------------------------------------------------------------------------------





(e)If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.8 (including by the payment of additional amounts
pursuant to this Section 2.8), it shall pay to the applicable Credit Party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.8 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such Credit Party, upon the request of such
Lender, shall repay to such Credit Party the amount paid over pursuant to this
Section 2.8(e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.8(e), in no event will a Lender be required to
pay any amount to a Credit Party pursuant to this Section 2.8(e) the payment of
which would place the Lender in a less favorable net after-Tax position than the
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.8(e) shall not be construed to require any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Credit Parties or any other Person.
(f)Each party’s obligations under this Section 2.8 shall survive any assignment
of rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Financing Document.
(g)Capital Adequacy. If Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by Lender or any Person controlling Lender with any request,
guideline or directive regarding capital adequacy (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency adopted or otherwise taking effect after the Closing Date, has or would
have the effect of reducing the rate of return on Lender’s or such controlling
Person’s capital as a consequence of Lender’s obligations hereunder to a level
below that which Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), Borrowers shall promptly pay to Lender
such additional amount as will compensate Lender or such controlling Person for
such reduction, so long as such amounts have accrued on or after the day which
is two hundred seventy (270) days prior to the date on which Lender first made
demand therefor; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “change in applicable Law”, regardless
of the date enacted, adopted or issued. This Section 2.8(g) shall not apply to
Taxes, which shall be governed exclusively by Section 2.8(a) through (f).
(h)If Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to Lender or any Governmental Authority
for the account of Lender pursuant to Section 2.8, then, upon the written
request of Borrower Representative, Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder (subject to the terms of this
Agreement) to another of its offices, branches or affiliates, if, in the
judgment of Lender, such designation or assignment (i) would eliminate or
materially reduce amounts payable pursuant to any such subsection, as the case
may be, in the future, and (ii) would not subject Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to Lender (as
determined in its sole discretion). Borrowers hereby agree to pay all reasonable
costs and expenses incurred by Lender in connection with any such designation or
assignment.
Section 2.9    Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing, and giving instructions with
respect to the disbursement of the proceeds of the Term Loans, giving and
receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents. Borrower Representative hereby accepts such appointment.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower other than Borrower Representative shall be entitled to take any of the
foregoing actions. The proceeds of each Loan made hereunder shall be advanced to
or at the direction of Borrower Representative and if not used by Borrower
Representative in its business (for the purposes provided in this Agreement)
shall be deemed to be immediately advanced by Borrower Representative to the
appropriate other Borrower hereunder as an intercompany loan (collectively,
“Intercompany Loans”). All collections of each Borrower in respect of proceeds
of Collateral





--------------------------------------------------------------------------------





of such Borrower received by Lender and applied to the Obligations shall also be
deemed to be repayments of the Intercompany Loans owing by such Borrower to
Borrower Representative. Borrowers shall maintain accurate books and records
with respect to all Intercompany Loans and all repayments thereof. Lender may
regard any notice or other communication pursuant to any Financing Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or all Borrowers hereunder to Borrower Representative on behalf of such
Borrower or all Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.
Section 2.10    Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.
(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.
(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Lender
and each Borrower agree that if the liability of a Borrower for the Obligations,
or any Liens granted by such Borrower securing the Obligations would, but for
the application of this sentence, constitute a Fraudulent Conveyance, the
liability of such Borrower and the Liens securing such liability shall be valid
and enforceable only to the maximum extent that would not cause such liability
or such Lien to constitute a Fraudulent Conveyance, and the liability of such
Borrower and this Agreement shall automatically be deemed to have been amended
accordingly. For purposes hereof, the term “Fraudulent Conveyance” means a
fraudulent conveyance under Section 548 of Chapter 11 of Title II of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the
applicable provisions of any fraudulent conveyance or fraudulent transfer law or
similar law of any state, nation or other governmental unit, as in effect from
time to time.
(c)Lender is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement and subject in all respects to the
MidCap Intercreditor Agreement) and without affecting the liability of any
Borrower hereunder, at any time and from time to time, to (i) renew, extend or
otherwise increase the time for payment of the Obligations; (ii) with the
written agreement of any Borrower, change the terms relating to the Obligations
or otherwise modify, amend or change the terms of any Note or other agreement,
document or instrument now or hereafter executed by either Borrower and
delivered to Lender for Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Lender, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all surety defenses being hereby waived by each Borrower. Without limitations of
the foregoing, with respect to the Obligations, each Borrower hereby makes and
adopts each of the agreements and waivers set forth in each Guarantee, the same
being incorporated hereby by reference. Except as specifically provided in this
Agreement or any of the other Financing Documents, Lender shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations that Lender shall determine, in its sole discretion, without
affecting the validity or enforceability of the Obligations of the other
Borrower.





--------------------------------------------------------------------------------





(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Lender with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Lender; (iii) failure by Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Lender’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Lender’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
(e)The Borrowers hereby agree, as between themselves, that to the extent that
Lender shall have received from any Borrower any Recovery Amount (as defined
below), then the paying Borrower shall have a right of contribution against each
other Borrower in an amount equal to such other Borrower’s contributive share of
such Recovery Amount; provided, however, that in the event any Borrower suffers
a Deficiency Amount (as defined below), then the Borrower suffering the
Deficiency Amount shall be entitled to seek and receive contribution from and
against the other Borrowers in an amount equal to the Deficiency Amount; and
provided, further, that in no event shall the aggregate amounts so reimbursed by
reason of the contribution of any Borrower equal or exceed an amount that would,
if paid, constitute or result in Fraudulent Conveyance. Until all Obligations
have been paid and satisfied in full, no payment made by or for the account of a
Borrower including, without limitation, (i) a payment made by such Borrower on
behalf of the liabilities of any other Borrower, or (ii) a payment made by any
other Guarantor under any Guarantee, shall entitle such Borrower, by subrogation
or otherwise, to any payment from such other Borrower or from or out of such
other Borrower’s property. The right of each Borrower to receive any
contribution under this Section 2.10(e) or by subrogation or otherwise from any
other Borrower shall be subordinate in right of payment to the Obligations and
such Borrower shall not exercise any right or remedy against such other Borrower
or any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder, until the Obligations
have been indefeasibly paid and satisfied in full, and no Borrower shall
exercise any right or remedy with respect to this Section 2.10(e) until the
Obligations have been indefeasibly paid and satisfied in full. As used in this
Section 2.10(e), the term “Recovery Amount” means the amount of proceeds
received by or credited to Lender from the exercise of any remedy of Lender
under this Agreement or the other Financing Documents, including, without
limitation, the sale of any Collateral. As used in this Section 2.10(e), the
term “Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to zero through contributions and reimbursements made
under the terms of this Section 2.10(e) or otherwise.
Section 2.11    [Reserved].
Section 2.12    Termination; Restriction on Termination.
(a)Termination by Lenders. In addition to the rights set forth in Section 10.2,
Lender may terminate this Agreement without notice upon or after the occurrence
and during the continuance of an Event of Default.
(b)Termination by Borrowers. Upon at least thirty (30) days’ prior written
notice to Lender, Borrowers may, at their option, terminate this Agreement. Any
notice of termination given by Borrowers shall be irrevocable unless Lender
otherwise agrees in writing and Lender shall not have any obligation to make any
Loans on or after the termination date stated in such notice. Borrowers may
elect to terminate this Agreement in its entirety only. No section of this
Agreement or type of Loan available hereunder may be terminated singly.
(c)Effectiveness of Termination. All of the Obligations shall be immediately due
and payable upon the Termination Date. All undertakings, agreements, covenants,
warranties and representations of Borrowers contained in the Financing Documents
shall survive any such termination and Lender shall retain its Liens in the
Collateral and Lender shall retain all of its rights and remedies under the
Financing Documents notwithstanding such termination until all Obligations have
been discharged or paid, in full, in immediately available funds.
Notwithstanding the foregoing or the payment in full of the Obligations, Lender
shall not be required to terminate its Liens in the Collateral unless, with
respect to any loss or damage Lender may incur as a result of dishonored checks
or other items of payment received by Lender from Borrower and applied to the
Obligations, Lender shall, at its option, (i) have received a written agreement
satisfactory to Lender, executed by Borrowers and by any Person whose loans or
other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Lender from any such loss or damage or (ii) have
retained cash Collateral or other Collateral for such period of time as Lender,
in its discretion, may deem necessary to protect Lender from any such loss or
damage.





--------------------------------------------------------------------------------





ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into this Agreement and to make the Term Loans and
other credit accommodations contemplated hereby, each Credit Party hereby
represents and warrants to Lender that:
Section 3.1    Existence and Power. Each Credit Party is an entity as specified
on Schedule 3.1, is duly organized, validly existing and in good standing (or
the local equivalent) under the laws of the jurisdiction specified on
Schedule 3.1 and no other jurisdiction, has the same legal name as it appears in
such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1, and
has all powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.
Section 3.2    Organization and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(a) any Law applicable to any Credit Party or any of the Organizational
Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as could not,
with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect.
Section 3.3    Binding Effect. Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.
Section 3.4    Capitalization. The authorized equity securities of each of the
Credit Parties as of the Closing Date is as set forth on Schedule 3.4. All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than (a) those in favor of Lender for its benefit and (b) Liens
permitted pursuant to clause (l) of the definition of Permitted Liens, and such
equity securities were issued in compliance with all applicable Laws. The
identity of the holders of the equity securities of each of the Credit Parties
(other than Holdings) and the percentage of their fully-diluted ownership of the
equity securities of each of the Credit Parties (other than Holdings) as of the
Closing Date is set forth on Schedule 3.4. No shares of the capital stock or
other equity securities of any Credit Party, other than those described above,
are issued and outstanding as of the Closing Date.
Section 3.5    Financial Information. All information delivered to Lender and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). Since the Closing Date,
there has been no material adverse change in the business, operations,
properties, prospects or condition (financial or otherwise) of any Credit Party.
Section 3.6    Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Lender in writing (including
disclosures pursuant to Section 4.9 or otherwise, it being understood that any
such disclosures shall not act as a consent or waiver of any Default or Event of
Default arising under Section 4.9, Section 10.1(h) or any other provision of
this Agreement), there is no Litigation pending against, or to such Credit
Party’s knowledge threatened against or affecting, any Credit Party or, to such
Credit Party’s knowledge, any party to any Operative Document other than a
Credit Party. Other than as disclosed on Schedule 3.6, there is no Litigation
pending in which an adverse decision could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Operative Documents.
Section 3.7    Ownership of Property. Each Borrower and each of its Subsidiaries
is the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties and other
assets (real or personal, tangible, intangible or mixed) purported or reported
to be owned or leased (as the case may be) by such Person.
Section 3.8    No Default. No Event of Default, or to such Credit Party’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.





--------------------------------------------------------------------------------





Section 3.9    Labor Matters. As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Credit Party’s knowledge, threatened
against any Credit Party. Hours worked and payments made to the employees of the
Credit Parties have not been in violation of the Fair Labor Standards Act or any
other applicable Law dealing with such matters. All payments due from the Credit
Parties, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.
Section 3.10    Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
Section 3.11    Margin Regulations. None of the proceeds from the Term Loans
have been or will be used, directly or indirectly, for the purpose of purchasing
or carrying any “margin stock” (as defined in Regulation U of the Federal
Reserve Board), for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Term Loans to be considered a “purpose
credit” within the meaning of Regulation T, U or X of the Federal Reserve Board.
Section 3.12    Compliance With Laws; Anti-Terrorism Laws.
(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.
(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person. No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.
Section 3.13    Taxes. All federal, state, local and foreign income tax returns
and all other material tax returns, reports and statements required to be filed
by or on behalf of each Credit Party have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such returns, reports and
statements are required to be filed and, except to the extent subject to a
Permitted Contest, all Taxes (including real property Taxes) and other charges
shown to be due and payable in respect thereof have been timely paid prior to
the date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof. Except to the extent subject to a Permitted
Contest, all material state and local sales and use Taxes required to be paid by
each Credit Party have been paid. All federal and state returns have been filed
by each Credit Party for all periods for which returns were due with respect to
employee income tax withholding, social security and unemployment taxes, and,
except to the extent subject to a Permitted Contest, the amounts shown thereon
to be due and payable have been paid in full or adequate provisions therefor
have been made.
Section 3.14    Compliance with ERISA.
(a)Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No Credit Party has incurred
liability for any material excise tax under any of Sections 4971 through 5000 of
the Code.
(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Credit Party is in compliance with the
applicable provisions of ERISA and the provision of the Code relating to ERISA
Plans and the regulations and published interpretations therein. During the
thirty-six (36) month period prior to the Closing Date or the making of any
Loan, (i) no steps have been taken to terminate any Pension Plan, and (ii) no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which could result
in the incurrence by any Credit





--------------------------------------------------------------------------------





Party of any material liability, fine or penalty. No Credit Party has incurred
liability to the PBGC (other than for current premiums) with respect to any
employee Pension Plan. All contributions (if any) have been made on a timely
basis to any Multiemployer Plan that are required to be made by any Credit Party
or any other member of the Controlled Group under the terms of the plan or of
any collective bargaining agreement or by applicable Law; no Credit Party nor
any member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.
Section 3.15    Consummation of Operative Documents; Brokers. Except for fees
payable to Lender, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Operative
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith.
Section 3.16    Related Transactions. All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Lender, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.
Section 3.17    Material Contracts. Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date, no Credit Party is
a party to (a) any “material contract” as such term is defined in Item
601(b)(10) of Regulation S-K promulgated under the Securities Act of 1933, as
amended or (b) any other agreements or instruments, the breach, nonperformance
or cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Financing Documents will not give rise to a right of
termination in favor of any party to any Material Contract (other than any
Credit Party).
Section 3.18    Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case as set forth on Schedule 3.18:
(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Credit
Party’s knowledge, threatened by any Governmental Authority or other Person with
respect to any (i) alleged violation by any Credit Party of any Environmental
Law, (ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and
(b)no property now owned or leased by any Credit Party and, to the knowledge of
each Credit Party, no such property previously owned or leased by any Credit
Party, to which any Credit Party has, directly or indirectly, transported or
arranged for the transportation of any Hazardous Materials, is listed or, to
such Credit Party’s knowledge, proposed for listing, on the National Priorities
List promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any
similar state list or is the subject of federal, state or local enforcement
actions or, to the knowledge of such Credit Party, other investigations which
may lead to claims against any Credit Party for clean-up costs, remedial work,
damage to natural resources or personal injury claims, including, without
limitation, claims under CERCLA.
Section 3.19    Intellectual Property. Each Credit Party owns, is licensed to
use or otherwise has the right to use, all Intellectual Property that is
material to the condition (financial or other), business or operations of such
Credit Party. All Intellectual Property existing as of the Closing Date which is
issued, registered or pending with any United States or foreign Governmental
Authority (including, without limitation, any and all applications for the
registration of any Intellectual Property with any such United States or foreign
Governmental Authority) and all licenses under which any Borrower is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19. Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefore) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name of such
licensor and the name and date of the agreement pursuant to which such item of
Intellectual Property is licensed, and copies of all such agreements have been
provided to Lender. Except as indicated on Schedule 3.19, the applicable Credit
Party is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to each such





--------------------------------------------------------------------------------





registered Intellectual Property (or application therefore) purported to be
owned by such Credit Party, free and clear of any Liens (except for Liens
granted pursuant to the MidCap Facility Agreement) and/or licenses in favor of
third parties or agreements or covenants not such sue third parties for
infringement. All registered Intellectual Property of each Credit Party is duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. No Credit Party is party to, nor bound by, any material license or other
agreement with respect to which any Credit Party is the licensee that prohibits
or otherwise restricts such Credit Party from granting a security interest in
such Credit Party’s interest in such license or agreement or other property. To
such Credit Party’s knowledge, each Credit Party conducts its business without
infringement or claim of infringement of any Intellectual Property rights of
others and there is no infringement or claim of infringement by others of any
Intellectual Property rights of any Credit Party, which infringement or claim of
infringement could reasonably be expected to have a Material Adverse Effect.
Section 3.20    Solvency. After giving effect to the Loan advance and the
liabilities and obligations of each Credit Party under the Operative Documents,
each Borrower and each additional Credit Party is Solvent.
Section 3.21    Full Disclosure. None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Lender in connection
with the consummation of the transactions contemplated by the Operative
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which such statements were made.
All financial projections delivered to Lender by any Credit Party (or its
agents) have been prepared on the basis of the assumptions stated therein. Such
projections represent such Credit Party’s best estimate of such Credit Party’s
future financial performance and such assumptions are believed by such Credit
Party to be fair and reasonable in light of current business conditions;
provided, however, that the Credit Parties can give no assurance that such
projections will be attained.
Section 3.22    Interest Rate. The rate of interest paid under the Note and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.
Section 3.23    Subsidiaries. The Credit Parties do not own any stock,
partnership interests, limited liability company interests or other equity
securities except for (i) the Subsidiaries or (ii) Permitted Investments.
ARTICLE 4 - AFFIRMATIVE COVENANTS
Each Credit Party agrees that, so long as any Credit Exposure exists:
Section 4.1    Financial Statements and Other Reports. Holdings will deliver to
Lender within five (5) days of delivery or filing thereof, copies of all reports
and other filings made by Borrowers with any stock exchange on which any
securities of any Borrower are traded and/or the SEC, unless such reports or
other filings are otherwise available on the public website of the SEC
(www.SEC.gov). Each Borrower will, within thirty (30) days after the last day of
each Fiscal Quarter, deliver to Lender a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the financial covenants set forth in this Agreement. Promptly upon their
becoming available, Borrowers shall deliver to Lender redacted copies of all
Material Contracts that Borrowers expect to file on the public website of the
SEC.
Section 4.2    Payment and Performance of Obligations. Each Borrower (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, on a timely
basis as and when due, all of their respective obligations and liabilities
(excluding Taxes), except for such obligations and/or liabilities (i) that may
be the subject of a Permitted Contest, and (ii) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect or
result in a Lien against any Collateral, except for Permitted Liens, (b) pay all
amounts due and owing in respect of Taxes (including without limitation, payroll
and withholdings tax liabilities) on a timely basis as and when due, and in any
case prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof, except for such Taxes (i) that may
be the subject of a Permitted Contest, and (ii) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect or
result in a Lien against any Collateral, except for Permitted Liens, (c) will
maintain, and cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of all of their respective obligations and
liabilities, and (d) will not breach or permit any Subsidiary to breach, or
permit to exist any default under, the terms of any lease, commitment, contract,
instrument or obligation to which it is a party, or by which its properties or
assets are bound, except for such breaches or defaults which could not
reasonably be expected to have a Material Adverse Effect.

Section 4.3    Maintenance of Existence. Each Credit Party will preserve, renew
and keep in full force and effect and in good standing, and will cause each
Subsidiary that owns assets, the aggregate value of which exceeds $[***] at any
time





--------------------------------------------------------------------------------





to preserve, renew and keep in full force and effect and in good standing (or
the local equivalent), their respective existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business.

Section 4.4    Maintenance of Property; Insurance.
(a)Each Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted. If all or any part of the Collateral useful or
necessary in its business becomes damaged or destroyed, each Borrower will, and
will cause each Subsidiary to, promptly and completely repair and/or restore the
affected Collateral in a good and workmanlike manner, regardless of whether
Lender agrees to disburse insurance proceeds or other sums to pay costs of the
work of repair or reconstruction.
(b)[Reserved].
(c)Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood, windstorm and
quake), covering the repair and replacement cost of all such property and
coverage, business interruption and rent loss coverages with extended period of
indemnity (for the period required by Lender from time to time) and indemnity
for extra expense, in each case without application of coinsurance and with
agreed amount endorsements, (ii) general and professional liability insurance
(including products/completed operations liability coverage), and (iii) such
other insurance coverage in such amounts and with respect to such risks as
Lender may request from time to time, pursuant to the Insurance Requirements
attached hereto as Schedule 4.4; provided, however, that, in no event shall such
insurance be in amounts or with coverage less than, or with carriers with
qualifications inferior to, any of the insurance or carriers in existence as of
the Closing Date (or required to be in existence after the Closing Date under a
Financing Document). All such insurance shall be provided by insurers having an
A.M. Best policyholders rating reasonably acceptable to Lender.
(d)On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Lender to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance acceptable to Lender.
Borrowers shall deliver to Lender (i) on an annual basis, and upon the request
of Lender from time to time full information as to the insurance carried,
(ii) within five (5) days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement, (iii) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (iv) at least 60
days prior to expiration of any policy of insurance, evidence of renewal of such
insurance upon the terms and conditions herein required.
(e)In the event any Borrower fails to provide Lender with evidence of the
insurance coverage required by this Agreement, Lender may purchase insurance at
Borrowers’ expense to protect Lender’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Lender may not pay any claim made by such Borrower or any claim
that is made against such Borrower in connection with the Collateral. Such
Borrower may later cancel any insurance purchased by Lender, but only after
providing Lender with evidence that such Borrower has obtained insurance as
required by this Agreement. If Lender purchases insurance for the Collateral,
Borrowers will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Lender
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance. The costs of the insurance may
be added to the Obligations. The costs of the insurance may be more than the
cost of insurance such Borrower is able to obtain on its own.
Section 4.5    Compliance with Laws and Material Contracts. Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral.
Section 4.6    Inspection of Property; Books and Records. Each Borrower will
keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities.
Section 4.7    Use of Proceeds. Borrowers shall use the proceeds of the Term
Loans solely for (a) transaction fees incurred in connection with the Financing
Documents, (b) refinancing on the Closing Date of Debt, and (c) for general
business purposes and working capital needs of Borrowers and their Subsidiaries
as permitted hereunder. No portion of the proceeds of the Term Loans will be
used for family, personal, agricultural or household use or the purchase of
margin stock.
Section 4.8    Estoppel Certificates. After written request by Lender,
Borrowers, within thirty (30) days and at their expense, will furnish Lender
with a statement, duly acknowledged and certified, setting forth (a) the amount
of the original principal amount of the Note, and the unpaid principal amount of
the Note, (b) the rate of interest of the Note, (c) the date payments of


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





interest and/or principal were last paid, (d) any offsets or defenses to the
payment of the Obligations, and if any are alleged, the nature thereof, (e) that
the Note and this Agreement have not been modified or if modified, giving
particulars of such modification, and (f) that there has occurred and is then
continuing no Default or if such Default exists, the nature thereof, the period
of time it has existed, and the action being taken to remedy such Default. After
written request by Lender, Borrowers, within fifteen (15) days and at their
expense, will furnish Lender with a certificate, signed by a Responsible Officer
of Borrowers, updating all of the representations and warranties contained in
this Agreement and the other Financing Documents and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated pursuant to such certificate, are true, accurate
and complete as of the date of such certificate.
Section 4.9    Notices of Litigation and Defaults. In addition to, but not in
duplication of the information required to be delivered pursuant to Section 4.1,
Borrowers will give prompt written notice to Lender (a) of any litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party which would reasonably be expected to have a Material Adverse
Effect with respect to Borrowers or any other Credit Party or which in any
manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (c) if any Credit Party is in breach or default under or
with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party, (e) if there is any claim by any
other Person that any Credit Party in the conduct of its business is infringing
on the Intellectual Property Rights of others, which claim could reasonably be
expected to have a Material Adverse Effect, and (f) of all returns, recoveries,
disputes and claims related to the Collateral could reasonably be expected to
have a Material Adverse Effect.
Section 4.10    Hazardous Materials; Remediation.
(a)If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply with each Environmental Law
requiring the performance at any real property by any Borrower or any other
Credit Party of activities in response to the release or threatened release of a
Hazardous Material.
(b)Borrowers will provide Lender within thirty (30) days after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Lender that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Lender’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.
Section 4.11    Further Assurances.
(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Lender may from time to time reasonably request in order to carry out the
intent and purposes of the Financing Documents and the transactions contemplated
thereby, including all such actions to (i) establish, create, preserve, protect
and perfect a first priority Lien (subject only to Permitted Liens) in favor of
Lender on the Collateral (including Collateral acquired after the date hereof),
and (ii) unless Lender shall agree otherwise in writing, cause all Subsidiaries
of Borrowers to be jointly and severally obligated with the other Borrowers
under all covenants and obligations under this Agreement, including the
obligation to repay the Obligations. Without limiting the generality of the
foregoing, Borrowers shall, if requested by Lender, (x) within 60 days (or such
longer period as agreed by Lender) of an acquisition by a Credit Party of any
registered Intellectual Property or application for the registration of
Intellectual Property, deliver to Lender a duly completed and executed
supplement to the applicable Credit Party’s Patent Security Agreement or
Trademark Security Agreement in the form of the respective Exhibit thereto, and
(y) within 60 days (or such longer period as agreed by Lender) of an acquisition
by any Credit Party of any rights under a license as a licensee with respect to
any registered Intellectual Property or application for the registration of any
Intellectual Property owned by another Person, execute any documents requested
by Lender to establish, create, preserve, protect and perfect a first priority
lien in favor of Lender, to the extent legally possible, in such Borrower’s
rights under such license and shall use their commercially reasonable best
efforts to obtain the written consent of the licensor which such license to the
granting in favor of Lender of a Lien on such Borrower’s rights as licensee
under such license. Notwithstanding anything to the contrary herein, all
documentation delivered to the Lender pursuant to this Section 4.11(a)(x) or
4.11(a)(y), including but not limited to any Patent Security Agreement





--------------------------------------------------------------------------------





or Trademark Security Agreement supplements, shall be held in accordance with
Lenders’ customary procedures for handling confidential information and shall
not be disclosed to any officer, director, employee, agent, consultant or
contractor of Lender that is involved in any capacity in the research and
development, sales, marketing, clinical, manufacturing, intellectual property or
medical education divisions of Lender.
(b)Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of any Note or any other Financing Document which is
not of public record, and, in the case of any such mutilation, upon surrender
and cancellation of such Note or other applicable Financing Document, Borrowers
will issue, in lieu thereof, a replacement Note or other applicable Financing
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Financing Document in the same principal amount thereof and otherwise of
like tenor.
(c)Upon the formation or acquisition of a new Subsidiary, or at the request of
the Lender, Borrowers shall (i) pledge, have pledged or cause or have caused to
be pledged to Lender pursuant to a pledge agreement in form and substance
satisfactory to Lender, all of the outstanding shares of equity interests or
other equity interests of such new Subsidiary owned directly or indirectly by
any Borrower, along with undated stock or equivalent powers for such
certificates, executed in blank; (ii) unless Lender shall agree otherwise in
writing, cause such new Subsidiary to take such other actions (including
entering into or joining any Security Documents) as are necessary or advisable
in the reasonable opinion of Lender in order to grant Lender a first priority
Lien on all real and personal property of such Subsidiary in existence as of
such date and in all after acquired property, which first priority Liens are
required to be granted pursuant to this Agreement; (iii) unless Lender shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Lender) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Lender or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Lender; and
(iv) cause such new Subsidiary to deliver certified copies of such Subsidiary’s
certificate or articles of incorporation, together with good standing
certificates, by-laws (or other operating agreement or governing documents),
resolutions of the Board of Directors or other governing body, approving and
authorize the execution and delivery of the Security Documents, incumbency
certificates and to execute and/or deliver such other documents and legal
opinions or to take such other actions as may be requested by Lender, in each
case, in form and substance satisfactory to Lender.
(d)[reserved.]
(e)Upon the request of Lender, Borrowers shall use commercially reasonable
efforts to obtain a landlord’s agreement or mortgagee agreement, as applicable,
from the lessor of each leased property or mortgagee of owned property with
respect to any business location where any material portion of the Collateral,
or the records relating to such Collateral and/or software and equipment
relating to such records or Collateral, is stored or located, which agreement or
letter shall be reasonably satisfactory in form and substance to Lender.
Borrowers shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.
Section 4.12    Power of Attorney. Each of the officers of Lender is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following after the occurrence and during the continuance
of an Event of Default: (a) so long as Lender has provided not less than two (2)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Lender under this Agreement; (b) take any action Borrowers are required
to take under this Agreement; (c) so long as Lender has provided not less than
two (2) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Lender may deem necessary or desirable to
enforce any Account or other Collateral or perfect Lender’s security interest or
Lien in any Collateral; and (d) do such other and further acts and deeds in the
name of Borrowers that Lender may deem necessary or desirable to enforce its
rights with regard to any Collateral. This power of attorney shall be
irrevocable and coupled with an interest.
ARTICLE 5 - NEGATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:
Section 5.1    Debt; Contingent Obligations. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.





--------------------------------------------------------------------------------





Section 5.2    Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.
Section 5.3    Restricted Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except for Permitted Distributions.
Section 5.4    Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired (except as provided by the
Financing Documents and the MidCap Facility Agreement), or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and the MidCap Facility Agreement) on the ability of any Subsidiary
to: (i) pay or make Restricted Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary.
Section 5.5    Payments and Modifications of Subordinated Debt. Borrower will
not, and will not permit any Subsidiary to, directly or indirectly (a) declare,
pay, make or set aside any amount for payment in respect of Subordinated Debt,
except for payments made in full compliance with and expressly permitted under
the Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly permitted under the
subordination provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Debt, (ii) accelerate or shorten the dates upon which payments
of principal or interest are due on, or the principal amount of, such Debt,
(iii) change in a manner adverse to any Credit Party or Lender any event of
default or add or make more restrictive any covenant with respect to such Debt,
(iv) change the prepayment provisions of such Debt or any of the defined terms
related thereto, (v) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof), or (vi) change or amend any other
term if such change or amendment would materially increase the obligations of
the obligor or confer additional material rights on the holder of such Debt in a
manner adverse to Borrower, any Subsidiaries or Lender. Borrower shall, prior to
entering into any such amendment or modification, deliver to Lender reasonably
in advance of the execution thereof, any final or execution form copy thereof.
Section 5.6    Consolidations, Mergers and Sales of Assets; Change in Control.
No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any Person that is not a
Credit Party, or (b) consummate any Asset Dispositions other than Permitted
Asset Dispositions and other dispositions approved by Lender. No Borrower will
suffer or permit to occur any Change in Control with respect to itself, any
Subsidiary or any Guarantor other than Permitted Transfers with respect to such
Persons. Notwithstanding anything herein to the contrary, the dissolution,
consolidation, merger or amalgamation of any direct or indirect Subsidiary of
Alphatec International, LLC shall be permitted; provided, that, any such
consolidation, merger or amalgamation shall be with or into any direct or
indirect Subsidiary of Holdings.
Section 5.7    Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, acquire or own or enter into any
agreement to acquire or own any Investment in any Person other than Permitted
Investments. Alphatec International, LLC shall hold no assets other than (i)
assets held on the Closing Date (including equity interests of its direct
subsidiaries) and (ii) such funds for the payment of expenses and other
liabilities as shall be invested in Alphatec International, LLC as permitted
hereunder.
Section 5.8    Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for (x) transactions that are disclosed to and approved
by Lender in advance of being entered into, (y) transactions which contain terms
that are no less favorable to the applicable Borrower or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, or (z) transactions constituting Permitted
Intercompany Advances, no Borrower will, or will permit any Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower
Section 5.9    Modification of Organizational Documents. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.
Section 5.10    Modification of Certain Agreements. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, if such amendment or modification could reasonably be
expected to be materially adverse to the rights, interests or privileges of
Lender hereunder or its ability to enforce the same.





--------------------------------------------------------------------------------





Section 5.11    Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto.
Section 5.12    Lease Payments. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.
Section 5.13    Limitation on Sale and Leaseback Transactions. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.
Section 5.14    Compliance with Anti-Terrorism Laws. Lender hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Lender’s
policies and practices, Lender is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Lender to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Lender if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
Section 5.15    Orthotec Litigation. Notwithstanding anything to the contrary in
this Article 5 or otherwise in this Agreement or the other Financing Documents,
Borrowers shall be permitted to make (i) pursuant to that certain Settlement and
Release Agreement dated as of August 13, 2014 (the “Orthotec Settlement
Agreement”), by and among the Alphatec Parties, the Healthpoint Parties and the
OrthoTec Parties (each as defined therein), Orthotec Settlement Payments each
quarter in an aggregate amount not to exceed one million one hundred thousand
dollars ($1,100,000) and (ii) pursuant to that certain Forbearance Agreement
dated as of July 1, 2016 (the “Forbearance Agreement”), by and among Alphatec
Holdings, Inc. and its subsidiaries and affiliates, Healthpoint Capital, LLC,
HealthpointCapital Partners, L.P., and HealthpointCapital Partners II, L.P.
(collectively, “Healthpoint”), a payment or series of payments on or prior to
September 30, 2016 to Healthpoint in an aggregate amount not to exceed nine
hundred and fifty thousand dollars ($950,000); provided, however, at the time of
each such payment, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) no party to that certain Settlement
Agreement or any other settlement agreement, forbearance agreement or other
settlement arrangement with respect to the Orthotec, LLC matter, including the
Orthotec Litigation (collectively, the “Orthotec Settlement Agreement”) shall
have breached or violated any such agreement or arrangement in any material
respect, which breach or violation has not been waived or cured, and the
Orthotec Settlement Agreement shall be in full force and effect and (iii) such
payment shall not be prohibited by or otherwise violate the terms of the MidCap
Facility Agreement.



ARTICLE 6 - FINANCIAL COVENANT
Section 6.1    Additional Defined Terms. The following additional definitions
are hereby appended to Section 1.1 of this Agreement:
“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) each of the months ending [***], and (b) each month thereafter,
the twelve (12) month period immediately preceding such month.
“Fixed Charge Coverage Ratio” means, for any Defined Period, the ratio of (a)
Operating Cash Flow to (b) Fixed Charges.
“Fixed Charges” has the meaning provided in the Compliance Certificate.
“Liquidity” means, the sum of (a) unrestricted cash on the balance sheet, plus
(b) Revolving Loan Availability.





--------------------------------------------------------------------------------





“Operating Cash Flow” has the meaning provided in the Compliance Certificate.
Section 6.2    Liquidity. Borrowers will not permit the Liquidity of Borrowers
and their Subsidiaries on a Consolidated Basis, as of the last day of each month
ending during the period from the date hereof through and including March 31,
2017, to be less than [***].
Section 6.3    Fixed Charge Coverage Ratio. Borrowers will not permit the Fixed
Charge Coverage Ratio for any Defined Period commencing on and after the period
ending April 30, 2017, as tested monthly, to be less than [***] to 1.00 for each
month.
Section 6.4    Evidence of Compliance. Borrowers shall furnish to Lender,
together with the financial reporting required of Borrowers in Section 4.1
hereof, a Compliance Certificate as evidence of Borrowers’ compliance with the
covenants in this Article and evidence that no Event of Default specified in
this Article has occurred. The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form approved by Lender, detailing
Borrowers’ calculations, and (b) if requested by Lender, back-up documentation
(including, without limitation, invoices, receipts and other evidence of costs
incurred during such quarter as Lender shall reasonably require) evidencing the
propriety of the calculations.

ARTICLE 7 - CONDITIONS
Section 7.1    Conditions to Closing. The obligation of Lender to make the
initial Term Loans on the Closing Date shall be subject to the receipt by Lender
of each agreement, document and instrument set forth on Schedule 7.1, each in
form and substance satisfactory to Lender, and such other closing deliverables
reasonably requested by Lender, and to the satisfaction of the following
conditions precedent, each to the satisfaction of Lender and its counsel in its
sole discretion:
(a)the payment of all fees, expenses and other amounts due and payable under
each Financing Document; and
(b)the OUS Disposition shall be consummated substantially contemporaneously with
the funding of the Loans hereunder.
Section 7.2    Conditions to Each Loan. The obligation of Lender to make a Loan
or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:
(a)receipt by Lender of a Notice of Borrowing;
(b)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;
(c)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete on and
as of the date of such borrowing or issuance, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;
(d)the fact that no change in the condition (financial or otherwise),
properties, business, prospects, or operations of Borrowers or any other Credit
Party shall have occurred and be continuing with respect to Borrowers or any
Credit Party since the date of this Agreement that has or could reasonably be
expect to have a Material Adverse Effect; and
(e)the fact that, immediately before and after such advance or issuance, no
default or event of default under the Supply Agreement by any Borrower or any
Affiliate of Borrowers shall have occurred and be continuing.
Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).
Section 7.3    Searches. Before the Closing Date, and thereafter (as and when
determined by Lender in its discretion), Lender shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and (c)
below against Borrowers and any other Credit Party, the results of which are to
be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds: (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation,


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





federal tax lien, personal property tax lien, and corporate and partnership tax
lien searches, in each jurisdiction searched under clause (a) above; and
(c) searches of applicable corporate, limited liability company, partnership and
related records to confirm the continued existence, organization and good
standing of the applicable Person and the exact legal name under which such
Person is organized.
Section 7.4    Post-Closing Requirements. Borrowers shall complete each of the
post-closing obligations and/or provide to Lender each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Lender.
ARTICLE 8 - REGULATORY MATTERS
Section 8.1    Healthcare Permits.
(a)Each Credit Party (i) has each Healthcare Permit and other rights from, and
has made all declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in the ownership, management and operation of the businesses
of such Credit Party, and (ii) has no knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Healthcare Permit. All
such Healthcare Permits are valid and in full force and effect and Credit
Parties are in material compliance with the terms and conditions of all such
Healthcare Permits, except where failure to be in such compliance or for a
Healthcare Permit to be valid and in full force and effect would not have a
Material Adverse Effect.
(b)Each Credit Party will timely file or caused to be timely filed (after giving
effect to any extension duly obtained), all notifications, reports, submissions,
Permit renewals and reports of every kind whatsoever required by applicable Laws
(which reports will be materially accurate and complete in all respects and not
misleading in any respect).
(c)Each Credit Party will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of any Credit Party, all Healthcare Permits
necessary under Healthcare Laws to carry on the business of Borrowers as it is
conducted on the Closing Date.
Section 8.2    FDA Regulatory Matters.
(a)Each Credit Party has all Permits issued or allowed by the U.S. Food and Drug
Administration (“FDA”) or any comparable governmental authority (including but
not limited to new drug applications, abbreviated new drug applications,
biologics license applications, investigational new drug applications,
over-the-counter drug monograph, device pre-market approval applications, device
pre-market notifications, investigational device exemptions, product
recertifications, manufacturing approvals and authorizations, CE Marks, pricing
and reimbursement approvals, labeling approvals or their foreign equivalent,
controlled substance registrations, and wholesale distributor permits
(hereinafter “Permits”) that are required to conduct its business as currently
conducted, or as proposed to be conducted. To the knowledge of Borrowers,
neither the FDA nor any comparable governmental authority is considering
limiting, suspending, or revoking such Permits or changing the marketing
classification or labeling or other significant parameter affecting the products
of a Credit Party. To the knowledge of Borrowers, there is no false or
misleading information or significant omission in any product application or
other submission to the FDA or any comparable governmental authority. Each
Credit Party has fulfilled and performed their obligations under each Permit,
and no event has occurred or condition or state of facts exists which would
constitute a breach or default under, or would cause revocation or termination
of, any such Permit. To the knowledge of Borrowers, any third party that is a
manufacturer or contractor for a Credit Party is in compliance with all Permits
required by the FDA or comparable governmental authority and all Public Health
Laws insofar as they reasonably pertain to the manufacture of product components
or products regulated as medical devices and marketed or distributed by a Credit
Party.
(b)All products designed, developed, manufactured, prepared, assembled,
packaged, tested, labeled, distributed or marketed by or on behalf of each
Credit Party that are subject to the jurisdiction of the FDA or a comparable
governmental authority have been and are being designed, developed, tested,
manufactured, prepared, assembled, packaged, distributed, labeled and marketed
in compliance with the Healthcare Laws and all other applicable Laws, statutes,
ordinances, rules and regulations (each a “Requirement of Law”), including,
without limitation, clinical and non-clinical evaluation, product approval or
clearance, good manufacturing practices, labeling, advertising and promotion,
record-keeping, establishment registration and device listing, reporting of
recalls, and adverse event reporting, and have been and are being tested,
investigated, designed, developed, manufactured, prepared, assembled, packaged,
labeled, distributed, marketed, and sold in compliance with all applicable
Requirements of Law.
(c)Each Credit Party is not subject to any obligation arising under an
administrative or regulatory action,





--------------------------------------------------------------------------------





proceeding, or inspection by a governmental authority, including the FDA,
warning letter, notice of violation letter, consent decree, request for
information or other notice, response or commitment made to or with the FDA or
any comparable governmental authority. There is no act, omission, event, or
circumstance of which Borrowers have knowledge that would reasonably be expected
to give rise to or lead to any civil, criminal or administrative action, suit,
demand, claim, complaint, hearing, investigation, demand letter, warning letter,
proceeding or request for information pending against Borrowers and, to
Borrowers’ knowledge, Borrowers have no liability (whether actual or contingent)
for failure to comply with any Public Health Laws. There has not been any
violation of any Public Health Laws by Borrowers in their product development
efforts, submissions, record keeping and reports to the FDA or any other
comparable governmental authority that could reasonably be expected to require
or lead to investigation, corrective action or enforcement, regulatory or
administrative action that could reasonably be expected to have a Material
Adverse Effect. To the knowledge of Borrowers, there are no civil or criminal
proceedings relating to Borrowers or any officer, director or employee of
Borrowers that involve a matter within or related to the FDA’s any other
comparable governmental authority’s jurisdiction.
(d)As of the Closing Date, Borrowers are not undergoing any inspection related
to any activities or products of the Borrowers that are subject to Healthcare
Laws, or any other governmental authority investigation.
(e)During the period of six calendar years immediately preceding the Closing
Date, Borrowers have not introduced into commercial distribution any products
manufactured by or on behalf of Borrowers or distributed any products on behalf
of another manufacturer that were upon their shipment by Borrowers adulterated
or misbranded in violation of 21 U.S.C. § 331. Borrowers have not received any
notice or communication from the FDA or comparable governmental authority
alleging material noncompliance with any Requirement of Law. No product has been
seized, withdrawn, recalled, detained, or subject to a suspension (other than in
the Ordinary Course of Business) of research, manufacturing, distribution or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any product; (ii) a change in the labeling of any product
suggesting a compliance issue or risk; or (iii) a termination, seizure or
suspension of manufacturing, researching, distributing or marketing of any
product. No proceedings in the United States or any other jurisdiction seeking
the withdrawal, recall, revocation, suspension, import detention, or seizure of
any product are pending or threatened against Borrower.
(f)Neither Borrowers nor any of their respective officers, directors, employees,
agents or contractors (i) have been excluded or debarred from any federal
healthcare program (including without limitation Medicare or Medicaid) or any
other federal program or (ii) have received notice from the FDA or any other
comparable governmental authority with respect to debarment or disqualification
of any person that could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its respective officers, directors,
employees, agents or contractors have been convicted of any crime or engaged in
any conduct for which (x) debarment is mandated or permitted by 21 U.S.C. § 335a
or (y) such person or entity could be excluded from participating in the federal
health care programs under Section 1128 of the Social Security Act or any
similar law. No officer and to the knowledge of Borrower, no employee or agent
of a Borrower, has (aa) made any untrue statement of material fact or fraudulent
statement to the FDA or any other comparable governmental authority; (bb) failed
to disclose a material fact required to be disclosed to the FDA or any other
comparable governmental authority; or (cc) committed an act, made a statement,
or failed to make a statement that would reasonably be expected to provide the
basis for the FDA or any other comparable governmental authority to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).
(g)Borrowers have not granted rights to design, develop, manufacture, produce,
assemble, distribute, license, prepare, package, label, market or sell its
products to any other person nor is it bound by any agreement that affects
Borrowers’ exclusive right to design, develop, manufacture, produce, assemble,
distribute, license, prepare, package, label, market or sell its products.
(h)Except as set forth on Schedule 8.2(h), (i) Borrowers and their respective
contract manufacturers are, and have been for the past six calendar years, in
compliance with, and each of its products in current commercial distribution is
designed, manufactured, prepared, assembled, packaged, labeled, stored,
installed, serviced, and processed in compliance with, the Quality System
Regulation set forth in 21 C.F.R. Part 820, or comparable quality management
system, including, but not limited to, ISO 13485, as applicable, (ii) Borrowers
are in compliance with the written procedures, record-keeping and reporting
requirements required by the FDA or any comparable governmental authority
pertaining to the reporting of adverse events and recalls involving any of
Borrowers’ products, including, as the case may be, Medical Device Reporting set
forth in 21 C.F.R. Part 803 and Reports of Corrections and Removals set forth in
21 C.F.R. Part 806, (iii) Borrowers’ products are and have been labeled,
promoted, and advertised in accordance with their Permit or within the scope of
an exemption from obtaining such Permit, and (iv) Borrowers’ establishments are
registered with the FDA, as applicable, and each product of Borrowers, if any,
is listed with the FDA under the applicable FDA registration and listing
regulations for medical devices.





--------------------------------------------------------------------------------





ARTICLE 9 - SECURITY AGREEMENT
Section 9.1    Generally.
(a)As security for the payment and performance of the Obligations, and for the
payment and performance of all obligations under the Affiliated Financing
Documents (if any), and without limiting any other grant of a Lien and security
interest in any Security Document, each Credit Party hereby assigns and grants
to Lender, for its benefit, subject to the MidCap Intercreditor Agreement, a
continuing first priority Lien on and security interest in, upon, and to the
personal property set forth on Schedule 9.1 attached hereto and made a part
hereof.
(b)Each Credit Party hereby authorizes Lender to file without the signature of
such Credit Party one or more UCC financing statements (or, with respect to any
Credit Party organized under the laws of a jurisdiction other than the United
States or any jurisdiction thereof, the local equivalent, if any) relating to
liens on personal property relating to all or any part of the Collateral, which
financing statements may list Lender as the “secured party” and such Credit
Party as the “debtor” and which describe and indicate the collateral covered
thereby as all or any part of the Collateral under the Financing Documents
(including an indication of the collateral covered by any such financing
statement as “all assets” of such Credit Party now owned or hereafter acquired),
in such jurisdictions as Lender from time to time determines are appropriate,
and to file without the signature of such Credit Party any continuations of or
corrective amendments to any such financing statements, in any such case in
order for Lender to perfect, preserve or protect the Liens, rights and remedies
of Lender with respect to the Collateral. Each Credit Party also ratifies its
authorization for Lender to have filed in any jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.
Section 9.2    Representations and Warranties and Covenants Relating to
Collateral.
(a)Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Credit Party and each of their respective Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of any Credit Party regarding any
of the Collateral are kept, which such Schedule 9.2 indicates in each case which
Credit Party or Credit Parties have Collateral and/or books and records located
at such address, and, in the case of any such address not owned by one or more
of the Credit Parties, indicates the nature of such location (e.g., leased
business location operated by such Credit Party, third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.
(b)Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Credit Party as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, as applicable, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or consent of any other Person is required for (i) the grant by each
Credit Party to Lender of the security interests and Liens in the Collateral
provided for under this Agreement and the other Security Documents (if any), or
(ii) the exercise by Lender of its rights and remedies with respect to the
Collateral provided for under this Agreement and the other Security Documents or
under any applicable Law, including the UCC, if applicable, and neither any such
grant of Liens in favor of Lender or exercise of rights by Lender shall violate
or cause a default under any agreement between any Credit Party and any other
Person relating to any such collateral, including any license to which a Credit
Party is a party, whether as licensor or licensee, with respect to any
Intellectual Property, whether owned by such Credit Party or any other Person.
(c)As of the Closing Date, no Credit Party has any ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Credit Party disclosed on
Schedule 3.4) and the Credit Parties shall give notice to Lender promptly upon
the acquisition by any Credit Party of any such Chattel Paper, letter of credit
rights, commercial tort claims, Instruments, documents, investment property. No
Person other than Lender or MidCap has “control” (as defined in Article 9 of the
UCC) over any Deposit Account, investment property (including Securities
Accounts and commodities account), letter of credit rights or electronic chattel
paper in which any Credit Party has any interest (except for such control
arising by operation of law in favor of any bank or securities intermediary or
commodities intermediary with whom any Deposit Account, Securities Account or
commodities account of Borrowers is maintained).
(d)No Credit Party shall take any of the following actions or make any of the
following changes unless the Credit Parties have given at least thirty (30) days
prior written notice to Lender of Credit Parties’ intention to take any such
action (which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Lender may request
after receiving such written notice in order to protect and preserve the Liens,
rights and remedies of Lender with respect to the Collateral: (i) change the
legal name or organizational identification number of any Credit Party as it
appears in official filings in the jurisdiction of its organization, (ii) change
the jurisdiction of incorporation or formation of any Credit Party or allow any
Credit Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Credit Party, or change the type of entity that it is, or





--------------------------------------------------------------------------------





(iii) change its chief executive office, principal place of business, or the
location of its records concerning the Collateral or move any Collateral to or
place any Collateral on any location that is not then listed on the Schedules
(other than any movement of Collateral in the Ordinary Course of Business)
and/or establish any business location at any location that is not then listed
on the Schedules.
(e)[Reserved].
(f)Except (i) in the Ordinary Course of Business and (ii) Inventory in an
aggregate amount of $25,000, no Inventory or other Collateral shall at any time
be in the possession or control of any warehouse, consignee, bailee or any of
Credit Parties’ agents or processors without prior written notice to Lender and
the receipt by Lender, if Lender has so requested, of warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) reasonably
satisfactory to Lender prior to the commencement of such possession or control.
The Credit Parties have notified Lender that Inventory is currently located at
the locations set forth on Schedule 9.2. The Credit Parties shall, upon the
request of Lender, notify any such warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Lender created
pursuant to this Agreement and the Security Documents, instruct such Person to
hold all such Collateral for Lender’s account subject to Lender’s instructions
and shall obtain an acknowledgement from such Person that such Person holds the
Collateral for Lender’s benefit.
(g)The Credit Parties shall cause all equipment and other tangible Personal
Property other than Inventory to be maintained and preserved in the same
condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Lender, the Credit Parties shall promptly deliver
to Lender any and all certificates of title, applications for title or similar
evidence of ownership of all such tangible Personal Property and shall cause
Lender to be named as lienholder on any such certificate of title or other
evidence of ownership. The Credit Parties shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Lender.
(h)As of the Closing Date or, if any Promissory Note is entered into after the
Closing Date, within thirty (30) days of the date of such Promissory Note, each
Credit Party shall endorse, assign and deliver each Promissory Note to the
Lender, accompanied by such instruments of transfer or assignment duly executed
in blank, in form and substance reasonably satisfactory to Lender. No Credit
Party shall, without the prior written consent of Lender, (A) waive or release
any obligation of any person that is obligated under any Promissory Note,
(B) take or omit to take any action or knowingly suffer or permit any action to
be omitted or taken, the taking or omission of which would result in any right
of offset against sums payable under the Promissory Notes, or (C)  assign or
surrender its rights and interests under any Promissory Notes or terminate,
cancel, modify, change, supplement or amend the Promissory Notes.
(i)The Credit Parties shall furnish to Lender from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Lender may
reasonably request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT
Section 10.1    Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
(a)(i) any Borrower shall fail to pay when due any principal, interest, premium
or fee under any Financing Document or any other amount payable under any
Financing Document and such failure continues for a period of five (5) days,
(ii) there shall occur any default in the performance of or compliance with any
of the following sections of this Agreement: Section 4.4(c), Article 5 and
Article 6 and Section 7.4, or (iii) there shall occur any default in the
performance of or compliance with Section 4.1 of this Agreement and such failure
continues for a period of five (5) days;
(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Lender within fifteen
(15) days after the earlier of (i) receipt by Borrower Representative of notice
from Lender of such default, or (ii) actual knowledge of any Borrower or any
other Credit Party of such default;
(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing





--------------------------------------------------------------------------------





Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);
(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Term Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Term Loans), if the effect of such failure
or occurrence is to cause or to permit the holder or holders of any such Debt,
to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of $500,000
to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any breach or default under any terms or provisions of any
Subordinated Debt Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations or the occurrence of any event
requiring the prepayment of any Subordinated Debt;
(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;
(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA, or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000;    
(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $[***] shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;
(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert;
(j)the indictment of any Credit Party for a felony or any claim of fraud,
misrepresentation or other crime of moral turpitude;
(k)a default or event of default occurs under any Guarantee of any portion of
the Obligations;
(l)any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of a Subordination Agreement;
(m)if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





(n)[reserved]; or
(o)there shall occur any default or event of default under the Affiliated
Financing Documents or any Material Contract which results in a liability to any
Borrower in excess of $[***].
Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Lender has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Lender thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2    Acceleration and Suspension or Termination of Term Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Lender may, (a) by notice to Borrower Representative suspend or
terminate the Term Loan Commitment and the obligations of Lender with respect
thereto, in whole or in part, and/or (b) by notice to Borrower Representative
declare all or any portion of the Obligations to be, and the Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same; provided,
however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) above, without any notice to any Borrower or any
other act by Lender, the Term Loan Commitment and the obligations of Lender with
respect thereto shall thereupon immediately and automatically terminate and all
of the Obligations shall become immediately and automatically due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same.
Section 10.3    UCC Remedies.
(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Lender, in addition to
all other rights, options, and remedies granted to Lender under this Agreement
or at law or in equity, may exercise, subject to the MidCap Intercreditor
Agreement, either directly or through one or more assignees or designees, all
rights and remedies granted to it under all Financing Documents and under the
UCC in effect in the applicable jurisdiction(s) and under any other applicable
law; including, without limitation:
(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;
(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Lender deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Lender to such Person that an Event of Default has occurred and is continuing,
to deliver to Lender or its designees such books and records, and to follow
Lender’s instructions with respect to further services to be rendered);
(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Lender at any place designated
by Lender; and/or
(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Lender and to receive, open and
dispose of all mail addressed to any Borrower.
(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrowers. At any sale or disposition of Collateral, Lender may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released. Each Borrower


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





covenants and agrees not to interfere with or impose any obstacle to Lender’s
exercise of its rights and remedies with respect to the Collateral. Lender shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.
Lender may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Lender may sell the Collateral without giving any warranties as to
the Collateral. Lender may specifically disclaim any warranties of title or the
like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. If Lender sells any of the
Collateral upon credit, Borrowers will be credited only with payments actually
made by the purchaser, received by Lender and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Lender
may resell the Collateral and Borrowers shall be credited with the proceeds of
the sale. Borrowers shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations.
(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Note, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.
(d)Lender is hereby granted a non-exclusive, royalty-free license or other right
to use, without charge, Borrowers’ labels, mask works, rights of use of any
name, any other Intellectual Property and advertising matter, and any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Article, Borrowers’ rights under all
licenses (whether as licensor or licensee) and all franchise agreements inure to
Lender’s benefit.
Section 10.4    [Reserved].
Section 10.5    Default Rate of Interest. At the election of Lender, after the
occurrence of an Event of Default and for so long as it continues, the Term
Loans and other Obligations shall bear interest at rates that are five percent
(5.0%) per annum in excess of the rates otherwise payable under this Agreement.
Section 10.6    Setoff Rights. During the continuance of any Event of Default,
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by Lender (or by any
Subsidiary of Lender, solely with respect to balances held by such entity
pursuant to the Supply Agreement) at any of its offices for the account of such
Borrower or any of its Subsidiaries (regardless of whether such balances are
then due to such Borrower or its Subsidiaries), and (b) other property or
amounts at any time held or owing by Lender (or by any Subsidiary of Lender,
solely with respect to property or amounts at any time held or owing to such
entity pursuant to the Supply Agreement) to or for the credit or for the account
of such Borrower or any of its Subsidiaries, against and on account of any of
the Obligations. Notwithstanding the foregoing, Lender shall not set off any
balances, property or other amounts held or owing by Lender or any Subsidiary of
Lender to or for the credit or for the account of any Borrower or any of their
respective Subsidiaries under or with respect to the Supply Agreement following
the occurrence of an Acceleration Event unless an Event of Default under Section
10.1(a)(i) gave rise to such Acceleration Event (a “Payment Acceleration Event”)
(it being understood that no Event of Default arising after an Acceleration
Event that is not a Payment Acceleration Event (including any Event of Default
arising under Section 10.1(a)(i)) shall permit Lender to set off such balances,
property or other amounts against the Supply Agreement). Each Borrower agrees,
to the fullest extent permitted by law, that Lender may exercise its right to
set off with respect to the Obligations as provided in this Section 10.6 and
Lender hereby agrees that its setoff rights are hereby waived to the extent set
forth in this Section 10.6.
Section 10.7    Application of Proceeds.
(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Lender from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Lender on the other, Lender shall have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Lender may deem advisable
notwithstanding any previous application by Lender.





--------------------------------------------------------------------------------





(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Lender shall apply any
and all payments received by Lender in respect of the Obligations, and any and
all proceeds of Collateral received by Lender, in such order as Lender may from
time to time elect.
(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Lender
shall apply any and all payments received by Lender in respect of the
Obligations, and any and all proceeds of Collateral received by Lender, in the
following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Lender with respect to this
Agreement, the other Financing Documents or the Collateral; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts);
third, to the principal amount of the Obligations outstanding; and fourth to any
other indebtedness or obligations of Borrowers owing to Lender under the
Financing Documents. Any balance remaining shall be delivered to Borrowers or to
whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. In carrying out the foregoing and (y) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category.
Section 10.8    Waivers.
(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Note or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Lender’s
taking possession or control of, or to Lender’s replevy, attachment or levy
upon, any Collateral or any bond or security which might be required by any
court prior to allowing Lender to exercise any of its remedies; and (iii) the
benefit of all valuation, appraisal and exemption Laws. Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.
(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Lender with respect to the payment or
other provisions of the Financing Documents, and to any substitution, exchange
or release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any Borrower, endorsers, guarantors, or
sureties, or whether primarily or secondarily liable, without notice to any
other Borrower and without affecting its liability hereunder; (iii) agrees that
its liability shall be unconditional and without regard to the liability of any
other Borrower or Lender for any tax on the indebtedness; and (iv) to the
fullest extent permitted by law, expressly waives the benefit of any statute or
rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.
(c)To the extent that Lender may have acquiesced in any noncompliance with any
requirements or conditions precedent to the closing of the Term Loans or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Lender of such requirements with respect to any future
disbursements of Loan proceeds and Lender may at any time after such
acquiescence require Borrowers to comply with all such requirements. Any
forbearance by Lender in exercising any right or remedy under any of the
Financing Documents, or otherwise afforded by applicable law, including any
failure to accelerate the maturity date of the Term Loans, shall not be a waiver
of or preclude the exercise of any right or remedy nor shall it serve as a
novation of the Note or as a reinstatement of the Term Loans or a waiver of such
right of acceleration or the right to insist upon strict compliance of the terms
of the Financing Documents. Lender’s acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Lender’s right to either require prompt payment when due of all other
sums so secured or to declare a default for failure to make prompt payment. The
procurement of insurance or the payment of taxes or other Liens or charges by
Lender as the result of an Event of Default shall not be a waiver of Lender’s
right to accelerate the maturity of the Term Loans, nor shall Lender’s receipt
of any condemnation awards, insurance proceeds, or damages under this Agreement
operate to cure or waive any Credit Party’s default in payment of sums secured
by any of the Financing Documents.
(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Lender shall not be subject to any “one action” or “election
of remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all remedies against the Collateral and any other properties owned
by Borrowers and the Financing Documents and other security instruments or
agreements securing the Term Loans have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrowers’ obligations under the Financing
Documents.





--------------------------------------------------------------------------------





(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Lender to resort to any part of the Collateral for the
satisfaction of any of Borrowers’ obligations under the Financing Documents in
preference or priority to any other Collateral, and Lender may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrowers’ obligations under the Financing Documents. In addition,
Lender shall have the right from time to time to partially foreclose upon any
Collateral in any manner and for any amounts secured by the Financing Documents
then due and payable as determined by Lender in its sole discretion, including,
without limitation, the following circumstances: (i) in the event any Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and/or interest, Lender may foreclose upon all
or any part of the Collateral to recover such delinquent payments, or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Term Loans, Lender may foreclose all or any part of the
Collateral to recover so much of the principal balance of the Term Loans as
Lender may accelerate and such other sums secured by one or more of the
Financing Documents as Lender may elect. Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Documents to secure payment of sums secured by the Financing Documents and not
previously recovered.
(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Lender to
exhaust its remedies against any part of the Collateral before proceeding
against any other part of the Collateral; and further in the event of such
foreclosure each Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of each
part of the Collateral.
Section 10.9    Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Lender may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.
Section 10.10    Marshalling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in payment of any or all of the Obligations. To
the extent that Borrower makes any payment or Lender enforces its Liens or
Lender exercises its right of set-off, and such payment or the proceeds of such
enforcement or set-off is subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid by anyone, then to the extent
of such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefore, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.
ARTICLE 11 - [RESERVED]
ARTICLE 12 - MISCELLANEOUS
Section 12.1    Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Section 2.9 and Articles 11 and 12 shall
survive the payment of the Obligations and any termination of this Agreement and
any judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.
Section 12.2    No Waivers. No failure or delay by Lender in exercising any
right, power or privilege under any Financing Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that any Borrower or any
other Credit Party has the independent right to cure any such Event of Default,
but is rather presented merely for convenience should such Event of Default be
waived in accordance with the terms of the applicable Financing Documents.
Section 12.3    Notices.





--------------------------------------------------------------------------------





(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof or at such
other address, facsimile number or e-mail address as such party may hereafter
specify for the purpose by notice to Lender and Borrower Representative;
provided, however, that notices, requests or other communications shall be
permitted by electronic means only in accordance with the provisions of
Section 12.3(b) and (c). Each such notice, request or other communication shall
be effective (i) if given by facsimile, when such notice is transmitted to the
facsimile number specified by this Section and the sender receives a
confirmation of transmission from the sending facsimile machine, or (ii) if
given by mail, prepaid overnight courier or any other means, when received or
when receipt is refused at the applicable address specified by this
Section 12.3(a).
(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Lender. Lender or
Borrower Representative may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.
(c)Unless Lender otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.
Section 12.4    Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Section 12.5    Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.
Section 12.6    Confidentiality.
(a)Each Credit Party agrees (i) not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers’ advisors and officers
on a need-to-know basis or as otherwise may be required by Law) without Lender’s
prior written consent, (ii) to inform all Persons of the confidential nature of
the Financing Documents and (iii) to direct them not to disclose the same to any
other Person and to require each of them to be bound by these provisions.
(b)Subject to Section 4.11(a), Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses identified as such
by Borrowers and obtained by Lender pursuant to the requirements hereof in
accordance with its customary procedures for handling information of such
nature, except that disclosure of such information may be made (i) to its
agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) as required by Law, subpoena, judicial order or
similar order and in connection with any litigation, (iii) as may be required in
connection with the examination, audit or similar investigation of such Person,
and (iv) to a Person that is a trustee, investment advisor, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization. For the purposes of this
Section, “Securitization” shall mean (A) the pledge of the Term Loans as
collateral security for loans to Lender, or (B) a public or private offering by
Lender or any of its Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized, in whole
or in part, by the Term Loans. Confidential information shall include only such
information identified as such at the time provided to Lender and shall not
include information that either: (y) is in the public domain, or becomes part of
the public domain after disclosure to such Person through no fault of such
Person, or (z) is disclosed to such Person by a Person other than a Credit
Party, provided, however, Lender does not have actual knowledge that such Person
is prohibited from disclosing such information. The obligations of Lender under
this Section 12.6 shall supersede and replace the obligations of Lender under
any confidentiality agreement in respect of this financing executed and
delivered by Lender prior to the date hereof.
Section 12.7    Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection





--------------------------------------------------------------------------------





with, or as a result of this Agreement, any other Financing Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.
Section 12.8    GOVERNING LAW; SUBMISSION TO JURISDICTION.
(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS
RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT
LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
(b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF NEW YORK COUNTY, STATE OF NEW YORK AND
IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
Section 12.9    WAIVER OF JURY TRIAL. EACH BORROWER AND LENDER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER AND LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER AND LENDER WARRANTS AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.
Section 12.10    Publication; Advertisement.
(a)Publication. No Credit Party will directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Lender or any of its Affiliates or any reference to this Agreement
or the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Lender prior written notice of such publication or other disclosure,
or (ii) with Lender’s prior written consent.
(b)Advertisement. Each Credit Party hereby authorizes Lender to publish the name
of such Credit Party, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any “tombstone”, comparable advertisement or press release
which Lender elects to submit for publication. In addition, each Credit Party
agrees that Lender may provide lending industry trade organizations with
information necessary and customary for inclusion in league table measurements
after the Closing Date. With respect to any of the foregoing, Lender shall
provide Borrowers with an opportunity to review and confer with Lender regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period,
Lender may, from time to time, publish such information in any media form
desired by Lender, until such time that Borrowers shall have requested Lender
cease any such further publication.
Section 12.11    Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto. This Agreement and the other Financing Documents constitute
the entire agreement and





--------------------------------------------------------------------------------





understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
Section 12.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 12.13    Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Lender with respect
to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Lender in its sole and absolute
discretion and credit judgment. No provision of this Agreement or any other
Financing Document may be materially amended, waived or otherwise modified
unless such amendment, waiver or other modification is in writing and is signed
or otherwise approved by Borrowers and Lender.
Section 12.14    Expenses; Indemnity
(a)Borrowers hereby agree to promptly pay (i) all costs and expenses of Lender
(including, without limitation, the fees, costs and expenses of counsel to, and
independent appraisers and consultants retained by Lender) in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Lender of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Lender (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Lender in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Lender in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all costs and expenses of Lender in connection with Lender’s reservation of
funds in anticipation of the funding of the initial Loans to be made hereunder;
and (v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Lender is a party thereto. If Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Lender for the work performed. This
Section 12.14(a) shall not apply to any Taxes of any Lender.
(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Lender and
the officers, directors, employees, trustees, agents, investment advisors,
collateral managers, servicers, and counsel of Lender (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Lender)
asserting any right to payment for the transactions contemplated hereby, which
may be imposed on, incurred by or asserted against such Indemnitee as a result
of or in connection with the transactions contemplated hereby or by the other
Operative Documents (including (i)(A) as a direct or indirect result of the
presence on or under, or escape, seepage, leakage, spillage, discharge, emission
or release from, any property now or previously owned, leased or operated by
Borrower, any Subsidiary or any other Person of any Hazardous Materials,
(B) arising out of or relating to the offsite disposal of any materials
generated or present on any such property, or (C) arising out of or resulting
from the environmental condition of any such property or the applicability of
any governmental requirements relating to Hazardous Materials, whether or not
occasioned wholly or in part by any condition, accident or event caused by any
act or omission of Borrowers or any Subsidiary, and (ii) proposed and actual
extensions of credit under this Agreement) and the use or intended use of the
proceeds of the Term Loans, except that Borrowers shall have no obligation
hereunder to an Indemnitee with respect to any liability resulting from the
gross negligence, willful misconduct or bad faith of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, Borrowers shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable Law to the
payment and satisfaction of all such indemnified





--------------------------------------------------------------------------------





liabilities incurred by the Indemnitees or any of them. This Section 12.14(b)
shall not apply to any Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
Section 12.15    Payments. Payments of principal, interest and fees in respect
of the Term Loans will be settled on the date of receipt if received by Lender
on the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.
Section 12.16    Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
Section 12.17    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Lender and their respective successors
and permitted assigns. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Lender. Lender may
assign, delegate or otherwise transfer any of its rights or obligations
hereunder only upon (a) the written consent by the Borrowers and (b) surrender
and cancellation (with reissuance to the assignee) of the Note; provided,
however, that the written consent of the Borrowers shall not be required for an
assignment by Lender (x) to an Affiliate of Lender or (y) in connection with a
sale or transfer of all or substantially all of the assets or capital stock of
Lender to a third party. Borrower shall keep at its principal executive office a
register for the registration and registration of transfers of the Note. The
name and address of each holder of one or more Notes, each transfer thereof and
the name and address of each transferee of one or more Notes shall be registered
in such register. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof. If Lender sells a
participation in the Note, Lender shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Financing Documents; provided that Lender shall have no obligation to
disclose all or any portion of the participant register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the participant register shall be
conclusive absent manifest error, and Lender shall treat each Person whose name
is recorded in the participant register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.
Section 12.18    USA PATRIOT Act Notification. Lender hereby notifies Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record certain information and documentation that identifies
Borrowers, which information includes the name and address of Borrower and such
other information that will allow Lender to identify Borrowers in accordance
with the USA PATRIOT Act.
Section 12.19    Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Lender itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense. Lender is further authorized by Borrowers to
make expenditures from time to time which Lender, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations. Each Borrower hereby agrees to reimburse Lender on demand
for any and all costs, liabilities and obligations incurred by Lender pursuant
to this Agreement.





--------------------------------------------------------------------------------





ARTICLE 13 - GUARANTY
Section 13.1    Guaranty. Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all of the
Obligations. Each payment made by any Guarantor pursuant to this Section 13
shall be made in lawful money of the United States in immediately available
funds.
Section 13.2    Payment of Amounts Owed. The Guarantee hereunder is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that Lender first attempt to
collect any of the Obligations from any Borrower or resort to any collateral
security or other means of obtaining payment. In the event of any default by
Borrowers in the payment of the Obligations, after the expiration of any
applicable cure or grace period, each Guarantor agrees, on demand by Lender
(which demand may be made concurrently with notice to Borrowers that the
Borrowers are in default of their obligations), to pay the Obligations,
regardless of any defense, right of set-off or recoupment or claims which any
Borrower or Guarantor may have against Lender. All of the remedies set forth in
this Agreement, in any other Financing Agreement or at law or equity shall be
equally available to Lender, and the choice by Lender of one such alternative
over another shall not be subject to question or challenge by any Guarantor or
any other person, nor shall any such choice be asserted as a defense, setoff,
recoupment or failure to mitigate damages in any action, proceeding, or
counteraction by Lender to recover or seeking any other remedy under this
Guarantee, nor shall such choice preclude Lender from subsequently electing to
exercise a different remedy.
Section 13.3    Certain Waivers by Guarantor. To the fullest extent permitted by
law, each Guarantor does hereby:
(a)waive notice of acceptance of this Agreement by Lender and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law;
(b)agree to refrain from asserting, until after repayment in full of the
Obligations, any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against any Borrower;
(c)waive any defense, right of set-off, right of recoupment or other claim which
such Guarantor may have against Lender;
(d)waive any and all rights such Guarantor may have under any anti-deficiency
statute or other similar protections;
(e)waive all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from any
Borrower, any other Guarantor or any other person or entity now or hereafter
primarily or secondarily liable for any of the Obligations until the Obligations
have been paid in full;
(f)waive presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge such Guarantor
with liability;
(g)waive the benefit of all appraisement, valuation, marshalling, forbearance,
stay, extension, redemption, homestead, exemption and moratorium laws now or
hereafter in effect;
(h)waive any defense based on the incapacity, lack of authority, death or
disability of any other person or entity or the failure of Lender to file or
enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;
(i)waive any defense based on an election of remedies by Lender, whether or not
such election may affect in any way the recourse, subrogation or other rights of
such Guarantor against any Borrower, any other Guarantor or any other person in
connection with the Obligations;
(j)waive any defense based on the failure of Lender to (i) provide notice to
such Guarantor of a sale or other disposition of any of the security for any of
the Obligations, or (ii) conduct such a sale or disposition in a commercially
reasonable manner;
(k)waive any defense based on the negligence of Lender in administering this
Agreement or the other Financing Documents (including, but not limited to, the
failure to perfect any security interest in any Collateral), or taking or
failing to take any action in connection therewith, provided, however, that such
waiver shall not apply to the gross negligence or willful misconduct of Lender,
as determined by the final, non-appealable decision of a court having proper
jurisdiction;





--------------------------------------------------------------------------------





(l)waive the defense of expiration of any statute of limitations affecting the
liability of such Guarantor hereunder or the enforcement hereof;
(m)waive any right to file any Claim (as defined below) as part of, and any
right to request consolidation of any action or proceeding relating to a Claim
with, any action or proceeding filed or maintained by Lender to collect any
Obligations of such Guarantor to Lender hereunder or to exercise any rights or
remedies available to Lender under the Financing Documents, at law, in equity or
otherwise;
(n)agree that Lender shall not have any obligation to obtain, perfect or retain
a security interest in any property to secure any of the Obligations (including
any mortgage or security interest contemplated by the Financing Documents), or
to protect or insure any such property;
(o)waive any obligation Lender may have to disclose to such Guarantor any facts
Lender now or hereafter may know or have reasonably available to it regarding
the Borrowers or Borrowers’ financial condition, whether or not Lender has a
reasonable opportunity to communicate such facts or have reason to believe that
any such facts are unknown to such Guarantor or materially increase the risk to
such Guarantor beyond the risk such Guarantor intends to assume hereunder;
(p)agree that Lender shall not be liable in any way for any decrease in the
value or marketability of any property securing any of the Obligations which may
result from any action or omission of Lender in enforcing any part of this
Agreement;
(q)waive any defense based on any invalidity, irregularity or unenforceability,
in whole or in part, of any one or more of the Financing Documents;
(r)waive any defense based on any change in the composition of Borrowers, and
(s)waive any defense based on any representations and warranties made by such
Guarantor herein or by any Borrower herein or in any of the Financing Documents.
For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, set-off or right of recoupment of any
kind or nature against Lender, its officers, directors, employees, agents,
members, actuaries, accountants, trustees or attorneys, or any affiliate of
Lender in connection with the making, closing, administration, collection or
enforcement by Lender of the Obligations.
Section 13.4    Guarantor’s Obligations Not Affected by Modifications of
Financing Documents. Each Guarantor further agrees that such Guarantor’s
liability as guarantor shall not be impaired or affected by any renewals or
extensions which may be made from time to time, with or without the knowledge or
consent of Guarantor for the time for payment of interest or principal or by any
forbearance or delay in collecting interest or principal hereunder, or by any
waiver by Lender under this Agreement or any other Financing Documents, or by
Lenders’ failure or election not to pursue any other remedies it may have
against any Borrower or Guarantor, or by any change or modification in the Note,
this Agreement or any other Financing Document, or by the acceptance by Lender
of any additional security or any increase, substitution or change therein, or
by the release by Lender of any security or any withdrawal thereof or decrease
therein, or by the application of payments received from any source to the
payment of any obligation other than the Obligations even though Lender might
lawfully have elected to apply such payments to any part or all of the
Obligations, it being the intent hereof that, subject to Lenders’ compliance
with the terms of this Section 13 and the Financing Documents, each Guarantor
shall remain liable for the payment of the Obligations, until the Obligations
have been paid in full, notwithstanding any act or thing which might otherwise
operate as a legal or equitable discharge of a surety. Each Guarantor further
understands and agrees that Lender may at any time enter into agreements with
Borrowers to amend, modify and/or increase the principal amount of, interest
rate applicable to or other economic and non-economic terms of this Agreement or
the other Financing Documents, and may waive or release any provision or
provisions of this Agreement or the other Financing Documents, and, with
reference to such instruments, may make and enter into any such agreement or
agreements as Lender and Borrowers may deem proper and desirable, without in any
manner impairing this Guarantee or any of Lender’s rights hereunder or each
Guarantor’s obligations hereunder, and each Guarantor’s obligations hereunder
shall apply to the this Agreement and other Financing Documents as so amended,
modified, extended, renewed or increased.
Section 13.5    Reinstatement; Deficiency. This guaranty shall continue to be
effective or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to this Agreement or any other Financing
Document is rescinded or otherwise required to be returned by Lender upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of any
Borrower, or upon or as a result of the appointment of a receiver, intervenor,
custodian or conservator of or trustee or similar officer for, any Borrower or
any substantial part of its property, or otherwise, all as though such payment
to Lender had not been made, regardless of whether Lender contested the order
requiring the return of such payment. In the event of the foreclosure of the
Financing Documents and of a deficiency, each Guarantor hereby promises and
agrees forthwith to pay





--------------------------------------------------------------------------------





the amount of such deficiency notwithstanding the fact that recovery of said
deficiency against Borrowers would not be allowed by applicable law; however,
the foregoing shall not be deemed to require that Lender institute foreclosure
proceedings or otherwise resort to or exhaust any other collateral or security
prior to or concurrently with enforcing this guaranty.
Section 13.6    Subordination of Borrowers’ Obligations to Guarantors; Claims in
Bankruptcy.
(a)Any indebtedness of any Borrower to any Guarantor (including, but not limited
to, any right of such Guarantor to a return of any capital contributed to a
Borrower), whether now or hereafter existing, is hereby subordinated to the
payment of the Obligations. Each Guarantor agrees that, until the Obligations
have been paid in full, such Guarantor will not seek, accept, or retain for its
own account, any payment from any Borrower on account of such subordinated debt.
Any payments to any Guarantor on account of such subordinated debt shall be
collected and received by such Guarantor in trust for Lender and shall be
immediately paid over to Lender on account of the Obligations without impairing
or releasing the obligations of such Guarantor hereunder.
(b)Each Guarantor shall promptly file in any bankruptcy or other proceeding in
which the filing of claims is required by law, all claims and proofs of claims
that such Guarantor may have against any Borrower or any other Guarantor and
does hereby assign to Lender or its nominee (and will, upon request of Lender,
reconfirm in writing the assignment to Lender or its nominee of) all rights of
such Guarantor under such claims. If such Guarantor does not file any such
claim, Lender, as attorney‑in‑fact for such Guarantor, is hereby irrevocably
authorized to do so in the name of such Guarantor, or in Lender’s discretion, to
assign the claim to a designee and cause proof of claim to be filed in the name
of Lender’s designee. In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
Lender the full amount thereof and, to the full extent necessary for that
purpose, each Guarantor hereby assigns to Lender all of such Guarantor’s rights
to any such payments or distributions to which such Guarantor would otherwise be
entitled, such assignment being a present and irrevocable assignment of all such
rights.
Section 13.7    Maximum Liability. The provisions of this Section 13 are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Section 13 would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Section 13, then, notwithstanding any other provision of
this Section 13 to the contrary, the amount of such liability shall, without any
further action by the Guarantors or Lender, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 13.7 with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of Lender
to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person shall have any right or claim under this Section
13.7 with respect to such Maximum Liability, except to the extent necessary so
that the obligations of any Guarantor hereunder shall not be rendered voidable
under applicable law. Each Guarantor agrees that the Obligations may at any time
and from time to time exceed the Maximum Liability of each Guarantor without
impairing this guaranty or affecting the rights and remedies of the Lender
hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.
Section 13.8    Guarantor’s Investigation. Each Guarantor acknowledges receipt
of a copy of each of this Agreement and the other Financing Documents. Each
Guarantor has made an independent investigation of the other Credit Parties and
of the financial condition of the other Credit Parties. Lender has not made and
Lender does not make any representations or warranties as to the income,
expense, operation, finances or any other matter or thing affecting any Credit
Party nor has Lender made any representations or warranties as to the amount or
nature of the Obligations of any Credit Party to which this Section 13 applies
as specifically herein set forth, nor has Lender or any officer, agent or
employee of Lender or any representative thereof, made any other oral
representations, agreements or commitments of any kind or nature, and each
Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties
Section 13.9    Termination. The provisions of this Section 13 shall remain in
effect until the payment and satisfaction in full, in immediately available
funds, of all Term Loans and other Obligations and termination of this
Agreement.
Section 13.10    Representative. Each Guarantor hereby designates Borrower
Representative and its representatives and agents on its behalf for the purpose
of giving and receiving all notices and other consents hereunder or under any
other Financing Document and taking all other actions on behalf of such
Guarantor under the Financing Documents. Borrower Representative hereby accepts
such appointment.


[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]





--------------------------------------------------------------------------------









 
 
 



IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.
BORROWERS:
ALPHATEC HOLDINGS, INC.,
a Delaware corporation




By:  /S/ Ebun Garner
Name: Ebun Garner
Title: General Counsel and SVP
 
Address:
5818 El Camino Real
Carlsbad, CA 92008
Attn: Michael O’Neill, Chief Financial Officer
Facsimile: (760) 431-9083
E-Mail: moneill@alphatecspine.com
 
ALPHATEC SPINE, INC.,
a California corporation




By:Ebun Garner
Name: Ebun Garner
Title: General Counsel and SVP
 
 
 
 

[Signatures Continue on Following Page]







--------------------------------------------------------------------------------





LENDER:
GLOBUS MEDICAL INC., as Lender
By: /S/ Anthony Williams
Name: Anthony Williams  
Title: President     
 


Address:
Valley Forge Business Center
2560 General Armistead Avenue
Audubon, PA 19403
Attn: Eric Ian Schwartz
Facsimile:
 


Payment Account Designation:
See attached






--------------------------------------------------------------------------------





ANNEXES, EXHIBITS AND SCHEDULES


ANNEXES
Annex A            Commitment Annex


EXHIBITS 
Exhibit A        List of Guarantors
Exhibit B        Compliance Certificate
Exhibit C-1        Form of Exemption Certificate (Non-Partnership Foreign
Lenders)
Exhibit C-2        Form of Exemption Certificate (Non-Partnership Foreign
Participants)
Exhibit C-3        Form of Exemption Certificate (Partnership Foreign
Participants)
Exhibit C-4        Form of Exemption Certificate (Partnership Foreign Lenders)
Exhibit D        Notice of Borrowing
Exhibit E        Form of Payment Notification




SCHEDULES
Schedule 2.1        Amortization
Schedule 3.1        Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names
Schedule 3.4        Capitalization
Schedule 3.6        Litigation
Schedule 3.17        Material Contracts
Schedule 3.18        Environmental Compliance
Schedule 3.19        Intellectual Property
Schedule 4.4        Insurance
Schedule 5.1        Debt; Contingent Obligations
Schedule 5.2        Liens
Schedule 5.7        Permitted Investments
Schedule 5.8        Affiliate Transactions
Schedule 5.11        Business Description
Schedule 7.1        Closing Deliverables
Schedule 7.4        Post-Closing Requirements
Schedule 8.2(h)        FDA Compliance
Schedule 9.1        Collateral
Schedule 9.2        Location of Collateral





--------------------------------------------------------------------------------





Annex A to Credit Agreement (Commitment Annex)


Lender
Term Loan Commitment
Globus Medical, Inc.
$30,000,000
TOTALS
$30,000,000






--------------------------------------------------------------------------------





Exhibit A to Credit Agreement
LIST OF GUARANTORS
As of the Closing Date, none.





--------------------------------------------------------------------------------





Exhibit B to Credit Agreement
COMPLIANCE CERTIFICATE
This Compliance Certificate is given by _____________________, a Responsible
Officer of Alphatec Holdings, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit, Security and Guaranty
Agreement, dated as of _____ ___, 2016, by and among the Borrower Representative
and Alphatec Spine, Inc., a California corporation (individually as a
“Borrower”), and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), the other Credit Parties party thereto, and Globus
Medical Inc., as Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
The undersigned Responsible Officer hereby certifies to Lender that:
(a)     I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrower Representative and its Consolidated
Subsidiaries during the accounting period covered by such financial statements,
and such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;
(b)     except as noted on Schedule 2 attached hereto, Schedule 9.2 to the
Credit Agreement contains a complete and accurate list of (i) each chief
executive office and principal place of business of each Credit Party and each
of their respective Subsidiaries and (ii) all addresses (including warehouses)
at which any of the Collateral is located and/or books and records of any Credit
Party regarding any of the Collateral are kept, and Schedule 2 specifically
notes any changes in the names under which Credit Parties and each of their
respective Subsidiaries conduct business;
(c)     except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against the
Credit Parties or any Collateral, or (ii) any failure of any Credit Party to
make required payments of withholding or other tax obligations of such Credit
Party during the accounting period to which the attached statements pertain or
any subsequent period;
(d)     except as noted on Schedule 4 attached hereto or Schedule 3.6 to the
Credit Agreement, the undersigned has no knowledge of (i) any current, pending
or threatened litigation against the Credit Parties which would reasonably be
expected to have a Material Adverse Effect with respect to Borrowers or any
other Credit Party or which in any manner calls into question the validity or
enforceability of any Financing Document or (ii) any default by the Credit
Parties under any Material Contract to which such Credit Party is a party;
provided, however, that the information required pursuant to this clause (d)
shall be deemed to have been delivered if the Credit Parties deliver to Lender
that certain litigation letter or disclosure statement delivered to Borrower
Representative’s independent public accountants on a quarterly basis at
substantially the same time such letter or disclosure statement is delivered to
Borrower Representatives independent public accountants;;
(e)     [except as noted on Schedule 5 attached hereto, no Credit Party has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Lender
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Lender on Schedule 3.19 to the
Credit Agreement or any Schedule 4 to any previous Compliance Certificate
delivered by the Borrower Representative to Lender;] [To be included in the
Compliance Certificate provided at the end of each Fiscal Quarter only]
(f)     except as noted on Schedule 6 attached hereto and except in the ordinary
course of business, no Credit Party has acquired, since the Closing Date, by
purchase or otherwise, any Chattel Paper, Letter of Credit Rights, Instruments,
Documents or Investment Property that has not previously been reported to Lender
on any Schedule 6 to any previous Compliance Certificate delivered by Borrower
Representative to Lender;
(g)     [except as noted on Schedule 7 attached hereto, no Credit Party is aware
of any commercial tort claim that has not previously been reported to Lender on
any Schedule 7 to any previous Compliance Certificate delivered by Borrower
Representative to Lender; and] [To be included in the Compliance Certificate
provided at the end of each Fiscal Quarter only]





--------------------------------------------------------------------------------





(h)     Borrowers are in compliance with the covenants contained in Article 6 of
the Credit Agreement, as demonstrated by the calculation of such covenants as
set forth in the attached worksheets [see attached worksheets], and such
calculations and the certifications contained therein are true, correct and
complete;
The foregoing certifications and computations are made as of ________________,
20__ (end of month) and as of _____________, 20__.
 
Sincerely,
ALPHATEC HOLDINGS, INC., as Borrower Representative
By:
Name:
Title:






--------------------------------------------------------------------------------





Worksheet for Calculation of EBITDA
EBITDA for the applicable Defined Period is calculated as follows:
 
Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers
$___________
Plus:Any provision for (or minus any benefit from) income and franchise taxes
deducted in the determination of net income for the Defined Period
$___________
Plus:Interest expense, net of interest income, deducted in the determination of
net income for the Defined Period
$___________
Plus:Stock-based compensation expense
$___________
Plus:Amortization and depreciation deducted in the determination of net income
for the Defined Period (including impairment charges to goodwill and write downs
of intangible assets)
$___________
Plus:Non-recurring expenses approved by Agent (including transaction expenses
and restructuring charges related to acquisitions)
$___________
Plus:    Any effect for (or minus any benefit from) foreign currency deducted in
the determination of net income for the Defined Period
$___________
EBITDA for the Defined Period:
$                      

Worksheet for Calculation of Fixed Charges
Fixed Charges for the applicable Defined Period is calculated as follows:
 
Interest expense ($______), net of interest income ($______), interest paid in
kind ($______) and amortization of capitalized fees and expenses incurred to
consummate the transactions contemplated by the Financing Documents and included
in interest expense ($______), included in the determination of net income of
Borrowers and their Consolidated Subsidiaries for the Defined Period (“Total
Interest Expense”)
$___________
Plus:Any provision for (or minus any benefit from) income or franchise taxes
included in the determination of net income for the Defined Period *
$___________
Plus:Payments of principal and interest for the Defined Period with respect to
all Debt (including the portion of scheduled payments under capital leases
allocable to principal and excluding scheduled repayments of Revolving Loans and
other Debt subject to reborrowing to the extent not accompanied by a concurrent
and permanent reduction of the Revolving Loan Commitment (or equivalent loan
commitment))
$___________
Plus:Permitted Distributions
$ ___________                     
Fixed Charges for the applicable Defined Period:
$ ___________





Worksheet for Calculation of Operating Cash Flow


Operating Cash Flow for the applicable Defined Period is calculated as follows:
 
EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)
$___________
Minus:Unfinanced capital expenditures for the Defined Period
$___________
Minus:To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the Defined Period, as long term assets, other than amounts capitalized
during the Defined Period as capital expenditures for property, plant and
equipment or similar fixed asset accounts
$___________
Operating Cash Flow for the Defined Period:
$                      






--------------------------------------------------------------------------------






Covenant Compliance:
(To be included in the Compliance Certificate for each month ending during the
period from and after April 30, 2017 and thereafter.)
Fixed Charge Coverage Ratio for the Defined Period
___ to 1.0
Minimum Fixed Charge Coverage Ratio for the Defined Period
[***] to 1.0
In Compliance
Yes / No





Worksheet for Calculation of Liquidity
(To be included in the Compliance Certificate for each month ending during the
period from Fifth Amendment Effective Date through and including March 31,
2017.)


Balance Sheet Cash
$___________
Plus:Revolving Loan Availability
$___________
Liquidity
$                      



Covenant Compliance:
Liquidity
In Compliance
> $[***]
Yes / No




Exhibit C-1 to Credit Agreement
FORM OF EXEMPTION CERTIFICATE (NON-PARTNERSHIP FOREIGN LENDERS)


Reference is made to that certain Credit, Security and Guaranty Agreement, dated
as of _____ ___, 2016, by and among Alphatec Holdings, Inc., a Delaware
corporation (the “Borrower Representative”) and Alphatec Spine, Inc., a
California corporation (individually as a “Borrower”), and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
other Credit Parties party thereto, and Globus Medical Inc., as Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


Pursuant to the provisions of Section 2.8(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Financing Document, it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished Lender and Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower Representative and Lender, and
(2) the undersigned shall have at all times furnished Borrower Representative
and Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

--------------------------------------------------------------------------------





[Signature Page Follows]





--------------------------------------------------------------------------------







[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





Exhibit C-2 to Credit Agreement
FORM OF EXEMPTION CERTIFICATE (NON-PARTNERSHIP FOREIGN PARTICIPANTS)
Reference is made to that certain Credit, Security and Guaranty Agreement, dated
as of _____ ___, 2016, by and among Alphatec Holdings, Inc., a Delaware
corporation (the “Borrower Representative”) and Alphatec Spine, Inc., a
California corporation (individually as a “Borrower”), and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
other Credit Parties party thereto, and Globus Medical Inc., as Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


Pursuant to the provisions of Section 2.8(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------







[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





Exhibit C-3 to Credit Agreement
FORM OF EXEMPTION CERTIFICATE (PARTNERSHIP FOREIGN PARTICIPANTS)
Reference is made to that certain Credit, Security and Guaranty Agreement, dated
as of _____ ___, 2016, by and among Alphatec Holdings, Inc., a Delaware
corporation (the “Borrower Representative”) and Alphatec Spine, Inc., a
California corporation (individually as a “Borrower”), and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
other Credit Parties party thereto, and Globus Medical Inc., as Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


Pursuant to the provisions of Section 2.8(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an
IRS Form W-8IMY accompanied by a certificate of non-U.S. Person status on an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------







[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





Exhibit C-4 to Credit Agreement
FORM OF EXEMPTION CERTIFICATE (PARTNERSHIP FOREIGN LENDERS)
Reference is made to that certain Credit, Security and Guaranty Agreement, dated
as of _____ ___, 2016, by and among Alphatec Holdings, Inc., a Delaware
corporation (the “Borrower Representative”) and Alphatec Spine, Inc., a
California corporation (individually as a “Borrower”), and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
other Credit Parties party thereto, and Globus Medical Inc., as Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


Pursuant to the provisions of Section 2.8(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished Lender and Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a certificate
of non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower Representative and
Lender, and (2) the undersigned shall have at all times furnished Borrower
Representative and Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------







[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





Exhibit D to Credit Agreement
NOTICE OF BORROWING
This Notice of Borrowing is given by _____________________, a Responsible
Officer of Alphatec Holdings, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit, Security and Guaranty
Agreement, dated as of [____ __], 2016, by and among the Borrower
Representative, Alphatec Spine, Inc., a California corporation (individually as
a “Borrower”), and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), and Globus Medical Inc., a Delaware corporation,
individually as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
The undersigned Responsible Officer hereby gives notice to Lender of Borrower
Representative’s request to borrow $____________________ of Term Loans on
_______________, 201__.
The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section [7.1] Select if requesting Term Loan borrowing under the Closing Date
Term Loan Tranche. [7.2] Select if requesting Term Loan borrowing under an
Additional Term Loan Tranche. have been satisfied, (b) all of the
representations and warranties contained in the Credit Agreement and the other
Financing Documents are true, correct and complete as of the date hereof, except
to the extent such representation or warranty relates to a specific date, in
which case such representation or warranty is true, correct and complete as of
such earlier date, and (c) no Default or Event of Default has occurred and is
continuing on the date hereof.
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 20__.
 
Sincerely,
ALPHATEC HOLDINGS, INC., as Borrower Representative
By:
Name:
Title:






--------------------------------------------------------------------------------





Exhibit E to Credit Agreement
PAYMENT NOTIFICATION
This Payment Notification is given by _____________________, a Responsible
Officer of Alphatec Holdings, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit, Security and Guaranty
Agreement, dated as of [____ __], 2016, by and among the Borrower
Representative, Alphatec Spine, Inc., a California corporation (individually as
a “Borrower”), and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), and Globus Medical Inc., a Delaware corporation,
individually as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
Please be advised that funds in the amount of $_____________ will be wire
transferred to Lender on _________, 20__. Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(c). [Such mandatory prepayment
is being made pursuant to Section _____________ of the Credit Agreement.]
Note:    Funds must be received in the Payment Account by no later than 12:00
noon Eastern time for same day application
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 20__.
 
Sincerely,
ALPHATEC HOLDINGS, INC., 
as Borrower Representative




By:
Name:
Title:
 

Schedule 2.1
AMORTIZATION





--------------------------------------------------------------------------------





Payment Date
Amount
September 1, 2018         
$833,333.33
December 1, 2018           
$833,333.33
March 1, 2019                   
$833,333.33
June 1, 2019                      
$833,333.33
 
 
September 1, 2019
$833,333.33
December 1, 2019
$833,333.33
March 1, 2020
$833,333.33
June 1, 2020
$833,333.33
 
 
September 1, 2020
$833,333.33
December 1, 2020
$833,333.33
March 1, 2021
$833,333.33
June 1, 2021
$833,333.33
 
 
September 1, 2021
Outstanding balance of all principal and interest






--------------------------------------------------------------------------------





Schedule 3.1
EXISTENCE, ORGANIZATIONAL ID NUMBERS, FOREIGN QUALIFICATIONS, PRIOR NAMES


Name
Jurisdiction
Date of Formation / Registration
Tax ID Number
Alphatec Holdings, Inc.
DE
March 2005
20-2463898
Alphatec Holdings, Inc.
CA
January 2006
N/A
Alphatec Spine, Inc.
CA
May 1990
33-0412288






--------------------------------------------------------------------------------





Schedule 3.4
CAPITALIZATION


Name
Shares Authorized
Shares Outstanding
Ownership
Alphatec Holdings, Inc.
200,000,000
8,541,228
Publicly traded entity
Alphatec Spine, Inc.
1,000
1,000
100% owned by Alphatec Holdings, Inc.






--------------------------------------------------------------------------------





Schedule 3.6
LITIGATION
Product Liability Class Action Claim in Ohio Related to PureGen
In October 2015 a complaint was filed in the Court of Common Pleas in Hamilton
County, Ohio. The complaint was filed on behalf of 65 plaintiffs that are all
alleging that they had the Company’s PureGen product implanted in surgeries that
occurred in 2011 and 2012. The plaintiffs are alleging that PureGen caused
complications following the surgeries. The Company has contacted its products
liability broker regarding this matter. The Company believes that the claims are
without merit and intends to defend itself against such claims. The Company has
met its insurance deductible for these claims.
Employment Claim in France
The Company is currently defending itself against a civil complaint in France.
In the complaint a former employee is claiming to have been wrongfully
terminated by Scient’x. The Company believes that the claim is without merit and
intends to defend itself against such claims.
Product Liability Claim in Louisiana
In December 2015 a complaint was filed in Seventeenth Judicial District of the
States of Louisiana. The complaint was filed on behalf of a plaintiff that
alleges that two of the Company’s pedicle screws contained a defect and broke
after being implanted. The Company has contacted its products liability broker
regarding this matter and intends to defend itself against such claim. Only
limited fact finding has occurred at this point.
Product Liability Claim in Georgia
In February 2016 a complaint was filed in the United States District Court for
the Middle District of Georgia. The complaint was filed on behalf of a plaintiff
that alleges that two of the Company’s pedicle screws contained a defect and
broke after being implanted. The Company has contacted its products liability
broker regarding this matter and intends to defend itself against such claim.
Only limited fact finding has occurred at this point.





--------------------------------------------------------------------------------





Schedule 3.17
MATERIAL CONTRACTS
1.
Standard Industrial Lease (Net) by and between Alphatec Holdings, Inc. and H.G.
Fenton Property Company, dated as of January 30, 2008

2.
Lease Agreement by and between Alphatec Holdings, Inc. and Fenton Property
Company., dated as of January 21, 2016

3.
Amended and Restated Credit, Security and Guaranty Agreement dated August 30,
2013 by and among Alphatec Holdings, Inc., Alphatec Spine, Inc., Alphatec
International LLC, Alphatec Pacific, Inc. and MidCap Funding IV, LLC, as amended

4.
Amended and Restated Term Loan Note, dated July 10, 2015, with MidCap Funding IV
Trust, as amended

5.
Supply Agreement by and between Alphatec Spine, Inc. and Invibio, Inc., dated as
of October 18, 2004 and amended by Letter of Amendment in respect of the Supply
Agreement, dated as of December 13, 2004, as amended               

6.
Collaboration Agreement by and among Alphatec Spine, Inc., Elite Medical
Holdings, LLC and Pac 3 Surgical Products, LLC, dated as of October 22, 2013, as
amended     

7.
Employment Agreement by and among Alphatec Spine, Inc., Alphatec Holdings, Inc.
and Michael O’Neill, dated October 11, 2010              

8.
Employment Agreement by and between Alphatec Spine, Inc. and Mitsuo Asai, dated
May 2, 2016

9.
Amended and Restated Employment Agreement by and among Alphatec Holdings, Inc.,
Alphatec Spine, Inc. and Ebun S. Garner, Esq., dated July 17, 2006

10.
Employment Agreement by and among James M. Corbett, Alphatec Holdings, Inc. and
Alphatec Spine, Inc., dated April 25, 2014

11.
Employment Agreement by and among Michael Plunkett, Alphatec Spine, Inc., and
Alphatec Holdings, Inc., dated February 17, 2014

12.
Settlement and Release Agreement, dated as of August 13, 2014, by and among
Alphatec Holdings, Inc. and its direct and indirect subsidiaries and affiliates,
Orthotec, LLC, Patrick Bertranou and the other parties named therein

13.
Purchase and Sale Agreement, by and between Alphatec Holdings, Inc. and Globus
Medical Ireland, Ltd., dated as of July 25, 2016






--------------------------------------------------------------------------------





Schedule 3.18
ENVIRONMENTAL COMPLIANCE


None.





--------------------------------------------------------------------------------





Schedule 3.19
INTELLECTUAL PROPERTY
See attached.  





--------------------------------------------------------------------------------





Schedule 4.4
INSURANCE
See attached.





--------------------------------------------------------------------------------





Schedule 5.1
DEBT; CONTINGENT OBLIGATIONS


CAPITAL LEASES:


GE CapitaI Lease agreement
Lease No: 8699976-001
Start Date 3-1-12
Original Lease Amount: $550,000 w/down payment of $50,000 - Lease amount
$500,000
Equipment: Mikron - GF Agiecharmillies HMS 400U LP 42,000 RPM 5 Axis Milling
Machine w/options and accessories


GE Capital Lease agreement
Lease No: 8718796-001
Start Date 4-1-12
Original Lease Amount: $470,790.90 w/down payment of $9,436.06 - Lease amount
$461,354.84
Equipment: North-South - Tornos Deco Sigma 20 - Screw Machine


GE Capital Lease agreement
Lease No: 8722047-001
Start Date 7-1-12
Original Lease Amount: $128,115 w/down payment of $2,564.46 - Lease amount
$125,550.54
Equipment: Coordinate Measuring Machine (CMM)


Tetra Financial Lease agreement
Lease No: Master TFGIAH 071712 schedule 002
Start Date: July 1, 2014
Original Lease Amount: $759,242 w/down payment of $227,772.60 - Lease amount
$531,469.40
Equipment: 2 Tsugami Swiss Milling Machines


Tetra Financial Lease agreement
Lease No: Master TFGIAH 071712 schedule 003
Start Date: January 1st, 2015
Original Lease Amount: $618,750.00 w/down payment of $185,625.00 - Lease amount
$433,125.00
Equipment: 1 Inspection Cell Machine


Industrial Equipment Capital Lease agreement
Lease No: 25190284
Start Date 8-1-12
Original Lease Amount: $308,377 w/down payment of $61,675.40 - Lease amount
$308,377
Equipment: Tsugami $206 Screw Machine


Industrial Equipment Capital Lease agreement
Lease No: 0624624-300
Start Date 10-29-12
Original Lease Amount: $575,537.00 w/down payment of $172,661.10- Lease amount
$402,875.90 Equipment: Mikron Milling Machine






EXISTING DEBT:


MidCap Funding IV, LLC
$5,000,000 Term Loan
MidCap Funding IV, LLC
$22,500,000 Revolving Line of Credit






--------------------------------------------------------------------------------





Schedule 5.2
LIENS


Liens securing Debt listed on Schedule 5.1.





--------------------------------------------------------------------------------





Schedule 5.7
PERMITTED INVESTMENTS
None.





--------------------------------------------------------------------------------





Schedule 5.8
AFFILIATE TRANSACTIONS
For the six months ended June 30, 2016, Alphatec Holdings, Inc. and Alphatec
Spine, Inc. (referred to herein as the “Company”) incurred costs of $0.2 million
related to reimbursement of travel and administrative expenses to
HealthpointCapital, LLC.
The Company has entered into indemnification agreements with all of its
directors. The indemnification agreements requires the Company to indemnify
these individuals to the fullest extent permitted by Delaware law and to advance
expenses incurred by them in connection with any proceeding against them with
respect to which they may be entitled to indemnification by the Company.
On June 19, 2014, the Company entered into a forbearance agreement with
HealthpointCapital, LLC, HealthpointCapital Partners, L.P., and
HealthpointCapital Partners II, L.P. (collectively, "HealthpointCapital"),
pursuant to which HealthpointCapital, on behalf of the Company, paid $1.0
million of the $1.1 million payment due and payable by the Company to Orthotec,
LLC on July 1, 2016 and agreed to not exercise its ability to seek an immediate
repayment of such amount. Pursuant to this agreement, the Company is required to
repay this amount, without interest, to HealthpointCapital by September 30,
2016.





--------------------------------------------------------------------------------





Schedule 5.11
BUSINESS DESCRIPTION


The design, development, manufacturing, marketing, sale and distribution of
synthetic and natural treatments of disorders of the spine and back.





--------------------------------------------------------------------------------





Schedule 7.1


CLOSING DELIVEWRABLES


1.    Duly executed original signatures to this Agreement;


2.
Duly executed original Note in favor of Lender with a face amount equal to
Lender's Term Commitment under the Term Loan;



3.
Duly executed original signatures to the other Financing Documents to which any
Credit Party is a party;



4.
Filed copies of UCC financing statements, collateral assignments, and
termination statements, with respect to the Collateral, as Lender shall request;



5.
The Organizational Documents of each Credit Party and good standing certificates
of each US Credit Party certified by the Secretary of State of the state(s) of
organization of such Credit Party (as applicable) as of the date no earlier than
thirty (30) days prior to the Closing Date;



6.
Certificates of foreign qualification, dated as of a date no earlier than thirty
(30) days prior to the Closing Date, from each jurisdiction where any Credit
Party's failure to be so qualified could reasonably be expected to have a
Material Adverse Effect;



7.
A legal opinion of counsel to each Credit Party, dated as of the Closing Date,
together with the duly executed original signatures thereto;



8.
Evidence satisfactory to Lender that the insurance policies required by Section
4 are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Lender for
the benefit of the Lender;



9.
A duly executed original Secretary's Certificate, dated as of the Closing Date,
which includes copies of the completed borrowing resolutions for each Credit
Party; and



10.
Timely receipt by the Lender of an executed letter of direction.






--------------------------------------------------------------------------------





Schedule 7.4
POST CLOSING-REQUIREMENTS
Borrowers shall use commercially reasonable efforts to enter into a landlord
collateral access agreement with the landlord at the corporate headquarters in
Carlsbad, CA within thirty (30) days of the Closing Date.
Borrowers shall provide the Lender with an updated Schedule 3.19 to this
Agreement in form and substance reasonably acceptable to the Lender, which shall
also be attached to that certain Intellectual Property Security Agreement
between Borrowers and Lender, within five (5) Business Days of the Closing Date.





--------------------------------------------------------------------------------





Schedule 8.2(h)


FDA COMPLIANCE




Date
Govt. Agency
Non-Compliance
Status
05/19/2009
FDA
Form 483 Observations
Responded/Resolved
02/11/2010
FDA
Form 483 Observations
Responded/Resolved
06/25/2010
FDA
Warning Letter - 501(h)
Responded/Cleared
12/30/10
FDA
Form 483 Observations
Responded/Resolved
01/11/2011
FDA
Warning Letter - 522
Responded/Resolved
06/10/2013
FDA
No Non-Compliance
No Non-Compliance Form 482
03/15/2015
FDA
Form 483 Observations
Responded/Awaiting FDA official closure
07/16/2015
FDA
Warning Letter - 501(h)
Responded/Awaiting FDA official closure






--------------------------------------------------------------------------------





Schedule 9.1
COLLATERAL


The Collateral consists of all of Borrowers’ assets, including without
limitation, all of Borrowers’ right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:


(a)
all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, intellectual property,
securities accounts, fixtures, letter of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located;



(b)    all of Borrowers’ books and records relating to any of the foregoing;


(c)    all of Borrowers’ Promissory Notes; and


(d)
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.






--------------------------------------------------------------------------------





Schedule 9.2
LOCATION OF COLLATERAL
Company
Mailing Address
Collateral or Books and Records
Nature of Location
Alphatec Holdings, Inc.
Alphatec Spine, Inc.
5818 El Camino Real
Carlsbad, CA 92008
Both
Leased Location
Alphatec Holdings, Inc.
Alphatec Spine, Inc.
165 Chubb Avenue
Lyndhurst, NJ 07071
Collateral
Third-party location (United Parcel Service)
Alphatec Holdings, Inc.
Alphatec Spine, Inc.
205 Kelsey Lane, Suite D
Tampa, FL 33619
Collateral
Third-party location (United Parcel Service)




